 



Execution Copy

Exhibit 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

by and among

TRANSTECHNOLOGY CORPORATION

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

WELLS FARGO FOOTHILL, INC.

as the Arranger and Administrative Agent

and

ABLECO FINANCE LLC

as the Term Loan B and Term Loan C Agent

Dated as of November 10, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

          THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
November 10, 2004, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”), ABLECO FINANCE LLC, a Delaware limited liability
company, as Term Loan B and Term Loan C Agent (in such capacity, together with
its successors and assigns in such capacity, “Term Loan B and Term Loan C Agent,
“ and together with the Administrative Agent, each individually an “Agent” and,
collectively, the “Agents”), and TRANSTECHNOLOGY CORPORATION, a Delaware
corporation (“Borrower”).

          The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 shall govern.

     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations and other than
any Bank Product Obligations that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

 



--------------------------------------------------------------------------------



 



     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

     2.1 Revolver Advances.

          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrower in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the Letter of Credit Usage, or (ii) the Borrowing Base less the
Letter of Credit Usage.

          (b) Anything to the contrary in this Section 2.1 notwithstanding,
Administrative Agent shall have the right to establish reserves in such amounts,
and with respect to such matters, as Administrative Agent in its Permitted
Discretion shall deem necessary or appropriate, against the Borrowing Base,
including reserves (i) with respect to (A) sums that Borrower is required to pay
by any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (B) amounts
owing by Borrower or its Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Administrative Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, and (ii) after the occurrence and during the continuance of an Event
of Default, with respect to such other matters as Administrative Agent in its
Permitted Discretion shall deem necessary or appropriate. In addition to the
foregoing, subject to the limitations set forth in the Fee Letter,
Administrative Agent shall have the right to have Borrower’s Inventory
reappraised by a qualified appraisal company selected by Administrative Agent
from time to time after the Closing Date for the purpose of re-determining the
Borrowing Base.

          (c) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.

          (d) In no event shall any Lender be obligated to make any Advances or
extend any credit to Borrower, if after giving effect to any such Advances or
extensions of credit, the sum of the Revolver Usage plus the outstanding
principal amount of Term Loan A would exceed the Senior Facility Limiter Amount.

          (e) In no event shall any Lender be obligated to make any Advances or
extend any credit to Borrower, if after giving effect to any such advances or
extensions of credit, the sum of the Revolver Usage plus the aggregate
outstanding principal amount of the Term Loans would exceed the Facility Limiter
Amount.

     2.2 Term Loans.

          (a) Subject to the terms and conditions of this Agreement, on the
Closing Date, each Lender with a Term Loan A Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan A”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan A Amount. The Term Loan A shall be repaid in monthly installments,
each in the principal amount of $250,000, plus accrued and unpaid interest on
such amounts, such installments to be due and payable on the first day of each
month commencing on December 1, 2004, and continuing until and including the
Maturity Date, on which the date the unpaid principal balance of Term Loan A
would be due and payable in full. The outstanding unpaid principal balance and
all accrued and unpaid interest under Term Loan A shall be due and payable on
the date of termination of this Agreement, whether by its terms, by prepayment,
or by

2



--------------------------------------------------------------------------------



 



acceleration. All amounts outstanding under the Term Loan A shall constitute
Obligations. Once any portion of Term Loan A has been paid or prepaid, it may
not be reborrowed.

          (b) Subject to the terms and conditions of this Agreement, on the
Closing Date, each Lender with a Term Loan B Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan B”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan B Amount. On the earlier of (i) the Maturity Date and (ii) the date of
termination of this Agreement, whether by its terms, by prepayment, or by
acceleration, the unpaid balance of Term Loan B shall be due and payable in
full, together with all accrued and unpaid interest on such amount. All amounts
outstanding under Term Loan B shall constitute Obligations. Once any portion of
Term Loan B has been paid or prepaid, it may not be reborrowed.

          (c) Subject to the terms and conditions of this Agreement, on the
Closing Date, each Lender with a Term Loan C Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan C” and collectively with the Term Loan A and Term Loan B, the “Term Loans”)
to Borrower in an amount equal to such Lender’s Pro Rata Share of the Term Loan
C Amount. On the earlier of (i) the Maturity Date and (ii) the date of
termination of this Agreement, whether by its terms, by prepayment, or by
acceleration, the unpaid balance of Term Loan C shall be due and payable in
full, together with all accrued and unpaid interest on such amount. All amounts
outstanding under Term Loan C shall constitute Obligations. Once any portion of
Term Loan C has been paid or prepaid, it may not be reborrowed.

     2.3 Borrowing Procedures and Settlements.

          (a) Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Administrative
Agent. Unless Swing Lender is not obligated to make a Swing Loan pursuant to
Section 2.3(b) below, such notice must be received by Administrative Agent no
later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Administrative Agent no later than
10:00 a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Administrative Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Administrative Agent telephonic notice of such request by the required time. In
such circumstances, Borrower agrees that any such telephonic notice will be
confirmed in writing within 24 hours of the giving of such telephonic notice,
but the failure to provide such written confirmation shall not affect the
validity of the request.

          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date plus the amount of the requested Advance does not exceed
$1,000,000 or (ii) Swing Lender, in its sole discretion, shall agree to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender, as a Lender,
shall make an Advance in the amount of such Borrowing (any such Advance made
solely by Swing Lender as a Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to collectively
as “Swing Loans”) available to Borrower on the Funding Date applicable thereto
by transferring immediately available funds to Borrower’s Designated Account.
Each Swing Loan shall be deemed to be an Advance hereunder and shall be subject
to all the terms and conditions applicable to other Advances, except that all
payments on any Swing Loan shall be payable to Swing Lender as a Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender as a Lender shall not make and shall not be obligated to make any Swing
Loan if Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender as a
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing

3



--------------------------------------------------------------------------------



 



Loan. The Swing Loans shall be secured by the Agent’s Liens, constitute Advances
and Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

          (c) Making of Loans.

               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Administrative Agent shall notify the Lenders, not later than
1:00 p.m. (California time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telecopy, telephone, or other similar form
of transmission, of the requested Borrowing. Each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested Borrowing available to
Administrative Agent in immediately available funds, to Agent’s Account, not
later than 10:00 a.m. (California time) on the Funding Date applicable thereto.
After Administrative Agent’s receipt of the proceeds of such Advances (or the
Term Loans, as applicable), Administrative Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Administrative Agent to
Borrower’s Designated Account; provided, however, that, subject to the
provisions of Section 2.3(d)(ii), Administrative Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Administrative Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

               (ii) Unless Administrative Agent receives notice from a Lender
prior to 9:00 a.m. (California time) on the date of a Borrowing, that such
Lender will not make available as and when required hereunder to Administrative
Agent for the account of Borrower the amount of that Lender’s Pro Rata Share of
the Borrowing, Administrative Agent may assume that each Lender has made or will
make such amount available to Administrative Agent in immediately available
funds on the Funding Date and Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower on such
date a corresponding amount. If and to the extent any Lender shall not have made
its full amount available to Administrative Agent in immediately available funds
and Administrative Agent in such circumstances has made available to Borrower
such amount, that Lender shall on the Business Day following such Funding Date
make such amount available to Administrative Agent, together with interest at
the Defaulting Lender Rate for each day during such period. A notice submitted
by Administrative Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error. If such amount is so made
available, such payment to Administrative Agent shall constitute such Lender’s
Advance on the date of Borrowing for all purposes of this Agreement. If such
amount is not made available to Administrative Agent on the Business Day
following the Funding Date, Administrative Agent will notify Borrower of such
failure to fund and, upon demand by Administrative Agent, Borrower shall pay
such amount to Administrative Agent for Administrative Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances composing such Borrowing. The failure of any Lender to make any Advance
on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

               (iii) Administrative Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by Borrower to Administrative Agent for
the Defaulting Lender’s benefit, and, in the absence of such transfer to the
Defaulting Lender, Administrative Agent shall transfer any such payments to each
other non-Defaulting Lender member of the Lender Group ratably in accordance
with their Commitments (but only to the extent that such Defaulting Lender’s
Advance was funded by the other members of the Lender Group) or, if so directed
by Borrower and if no Default or Event of Default had occurred and is continuing
(and to the extent such Defaulting Lender’s Advance was not funded by the Lender
Group), retain same to be re-advanced to Borrower as if such Defaulting Lender
had made Advances to Borrower. Subject to the foregoing, Administrative Agent
may hold and, in its Permitted Discretion, re-lend to Borrower for the

4



--------------------------------------------------------------------------------



 



account of such Defaulting Lender the amount of all such payments received and
retained by Administrative Agent for the account of such Defaulting Lender.
Solely for the purposes of voting or consenting to matters with respect to the
Loan Documents, such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Administrative Agent, and Borrower
shall have waived such Defaulting Lender’s default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Administrative Agent all amounts owing by Defaulting Lender in respect thereof.
The operation of this Section shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Administrative Agent or to the Lenders other than such
Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrower at its option, upon written notice to Administrative
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Administrative
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided, however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or Borrower’s rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.

          (d) Protective Advances and Optional Overadvances.

               (i) Administrative Agent hereby is authorized by Borrower and the
Lenders, from time to time in Administrative Agent’s sole discretion, (A) after
the occurrence and during the continuance of a Default or an Event of Default,
or (B) at any time that any of the other applicable conditions precedent set
forth in Section 3 are not satisfied, to make Advances to Borrower on behalf of
the Lenders that Administrative Agent, in its Permitted Discretion deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations), or (3) to pay any other amount chargeable to
Borrower pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 10 (any of the
Advances described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).

               (ii) Any contrary provision of this Agreement notwithstanding,
the Lenders hereby authorize Administrative Agent or Swing Lender, as
applicable, and either Administrative Agent or Swing Lender, as applicable, may,
but is not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrower notwithstanding that an Overadvance exists
or thereby would be created, so long as (A) after giving effect to such Advances
(including Swing Loans), the outstanding Revolver Usage does not exceed the
Borrowing Base by more than an amount equal to the lesser of (x) 10% of the
Borrowing Base then in effect and (y) $1,000,000, (B) after giving effect to
such Advances (including Swing Loans), the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount, and (C) at
the time of the making of any such Advance, Administrative Agent does not
believe, in good faith, that the Overadvance created by such Advance will be
outstanding for more than 90 days. In the event Administrative Agent obtains
actual knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Administrative Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Administrative Agent determines
that prior notice would result in imminent harm to

5



--------------------------------------------------------------------------------



 



the Collateral or its value), and the Lenders with Revolver Commitments
thereupon shall, together with Administrative Agent, jointly determine the terms
of arrangements that shall be implemented with Borrower intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrower to an amount permitted by the preceding paragraph. In such
circumstances, if any Lender with a Revolver Commitment disagrees over the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. Each Lender with a Revolver Commitment
shall be obligated to settle with Administrative Agent as provided in Section
2.3(e) for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Administrative Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

               (iii) Each Protective Advance and each Overadvance shall be
deemed to be an Advance hereunder, except that all payments on the Protective
Advances shall be payable to Administrative Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by the Administrative Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans. The provisions of this Section 2.3(d) are for the exclusive benefit of
Administrative Agent, Swing Lender, and the Lenders and are not intended to
benefit Borrower in any way.

               (iv) Notwithstanding anything to the contrary contained in this
Agreement, the aggregate principal amount of Protective Advances and
Overadvances outstanding at any time shall not exceed $1,200,000.

          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding,
Administrative Agent, Swing Lender, and the other Lenders agree (which agreement
shall not be for the benefit of Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
the Lenders as to the Advances, the Swing Loans, and the Protective Advances
shall take place on a periodic basis in accordance with the following
provisions:

               (i) Administrative Agent shall request settlement (“Settlement”)
with the Lenders on a weekly basis, or on a more frequent basis if so determined
by Administrative Agent, (1) on behalf of Swing Lender, with respect to each
outstanding Swing Loan, (2) for itself, with respect to the outstanding
Protective Advances, and (3) with respect to Borrower’s or its Subsidiaries’
Collections received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (California time) on the Business Day immediately prior
to the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”). Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Advances, Swing Loans, and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(b)(iii)): (y)
if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans and Protective Advances) as of a Settlement Date, then Administrative
Agent shall, by no later than 12:00 p.m. (California time) on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) is less than such Lender’s Pro Rata Share of the Advances (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. (California time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Lender shall, upon transfer of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances). Such amounts made available to Administrative

6



--------------------------------------------------------------------------------



 



Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans or Protective Advances and,
together with the portion of such Swing Loans or Protective Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Administrative Agent
by any Lender on the Settlement Date applicable thereto to the extent required
by the terms hereof, Administrative Agent shall be entitled to recover for its
account such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate.

               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Administrative Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Administrative Agent with respect to principal,
interest, fees payable by Borrower and allocable to the Lenders hereunder, and
proceeds of Collateral. To the extent that a net amount is owed to any such
Lender after such application, such net amount shall be distributed by
Administrative Agent to that Lender as part of such next Settlement.

               (iii) Between Settlement Dates, Administrative Agent, to the
extent no Protective Advances or Swing Loans are outstanding, may pay over to
Swing Lender any payments received by Administrative Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to Swing Lender’s Pro Rata Share of the Advances. If,
as of any Settlement Date, Collections of Borrower or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Administrative Agent for
the accounts of the Lenders, and Administrative Agent shall pay to the Lenders,
to be applied to the outstanding Advances of such Lenders, an amount such that
each Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Administrative Agent with
respect to Protective Advances, and each Lender (subject to the effect of the
Lender Side Letter Agreement and any other agreements between Administrative
Agent and individual Lenders) with respect to the Advances other than Swing
Loans and Protective Advances, shall be entitled to interest at the applicable
rate or rates payable under this Agreement on the daily amount of funds employed
by Swing Lender, Administrative Agent, or the Lenders, as applicable.

          (f) Notation. Administrative Agent shall record on its books the
principal amount of the Advances (or portion of the Term Loans, as applicable)
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Protective Advances owing to Administrative Agent, and the interests therein of
each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

          (g) Lenders’ Failure to Perform. All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

     2.4 Payments.

          (a) Payments by Borrower.

               (i) Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately

7



--------------------------------------------------------------------------------



 



available funds, no later than 11:00 a.m. (California time) on the date
specified herein. Any payment received by Administrative Agent later than
11:00 a.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

               (ii) Unless Administrative Agent receives notice from Borrower
prior to the date on which any payment is due to the Lenders that Borrower will
not make such payment in full as and when required, Administrative Agent may
assume that Borrower has made (or will make) such payment in full to
Administrative Agent on such date in immediately available funds and
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent Borrower does not make such
payment in full to Administrative Agent on the date when due, each Lender
severally shall repay to Administrative Agent on demand such amount distributed
to such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

          (b) Apportionment and Application.

               (i) Except as otherwise provided with respect to Defaulting
Lenders and except as otherwise provided in the Loan Documents (including the
Lender Side Letter Agreement and any other agreements between Administrative
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Administrative Agent’s separate account, after giving effect to the Lender Side
Letter Agreement and any other agreements between Administrative Agent and
individual Lenders) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee
relates. Except as specifically provided in clause (b)(iii) below or Section
2.4(c), all payments shall be remitted to Administrative Agent and all such
payments and all proceeds of Collateral received by Administrative Agent, shall
be applied as follows:

                    (A) first, ratably to pay any Lender Group Expenses then due
to Agents or any of the Lenders under the Loan Documents, until paid in full,

                    (B) second, ratably to pay any fees or premiums then due to
Administrative Agent (for its separate account, after giving effect to the
Lender Side Letter Agreement and any other agreements between Administrative
Agent and individual Lenders) under the Loan Documents until paid in full,

                    (C) third, to pay any fees then due to any or all of the
Lenders (after giving effect to the Lender Side Letter Agreement and any other
agreements among Administrative Agent and individual Lenders) under the Loan
Documents, on a ratable basis, until paid in full; provided that, if an Event of
Default has occurred and is continuing, the priority of the payment of any fee
payable to any Lender with respect to its (i) Term Loan B shall, unless the
Required Revolver/Term Loan A Lenders agree in their sole discretion to forego
deferring such payment, be deferred to item fifteenth below, and (ii) Term Loan
C shall, unless the Required Revolver/Term Loan A Lenders agree in their sole
discretion to forego deferring such payment, be deferred to item sixteenth
below, provided, further, that, if an Event of Default has occurred and is
continuing, the priority of the payment of any fee payable to any Lender in
respect of the Applicable Prepayment Premium shall be deferred to item
twenty-first below,

                    (D) fourth, to pay interest due in respect of all Protective
Advances until paid in full,

                    (E) fifth, to pay the principal of all Protective Advances
until paid in full,

8



--------------------------------------------------------------------------------



 



                    (F) sixth, ratably to pay interest (other than PIK Interest)
due in respect of the Advances (other than Protective Advances), the Swing
Loans, and the Term Loans until paid in full; provided that, if an Event of
Default has occurred and is continuing, the priority of the payment of any
interest payable to any Lender with respect to its (i) Term Loan B shall, unless
the Required Revolver/Term Loan A Lenders agree in their sole discretion to
forego deferring such payment, be deferred to item seventeenth below and
(ii) Term Loan C shall, unless the Required Revolver/Term Loan A Lenders agree
in their sole discretion to forego deferring such payment, be deferred to item
eighteenth below,

                    (G) seventh, ratably to pay all principal amounts then due
and payable (other than as a result of an acceleration thereof) with respect to
the Term Loan A until paid in full,

                    (H) eighth, so long as no Event of Default has occurred and
is continuing, ratably to pay all principal amounts then due and payable (other
than as a result of an acceleration thereof) with respect to Term Loan B until
paid in full,

                    (I) ninth, so long as no Event of Default has occurred and
is continuing, ratably to pay all principal amounts then due and payable (other
than as a result of an acceleration thereof) with respect to Term Loan C until
paid in full,

                    (J) tenth, to pay the principal of all Swing Loans until
paid in full,

                    (K) eleventh, so long as no Event of Default has occurred
and is continuing, and at Administrative Agent’s election (which election
Administrative Agent agrees will not be made if an Overadvance would be created
thereby), to pay amounts then due and owing by Borrower or its Subsidiaries in
respect of Bank Products, until paid in full,

                    (L) twelfth, so long as no Event of Default has occurred and
is continuing, to pay the principal of all Advances until paid in full,

                    (M) thirteenth, if an Event of Default has occurred and is
continuing, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Administrative Agent, to be held by Administrative Agent, for the
ratable benefit of Issuing Lender and those Lenders having a Revolver
Commitment, as cash collateral in an amount up to 105% of the Letter of Credit
Usage until paid in full, and (iii) to Administrative Agent, to be held by
Administrative Agent, for the benefit of the Bank Product Providers, as cash
collateral in an amount up to the amount of the Bank Product Reserve until
Borrower’s and its Subsidiaries’ obligations in respect of Bank Products have
been paid in full or the cash collateral amount has been exhausted,

                    (N) fourteenth, if an Event of Default has occurred and is
continuing, to pay the outstanding principal balance of the Term Loan A (in the
inverse order of the maturity of the installments due thereunder) until the Term
Loan A is paid in full,

                    (O) fifteenth, if an Event of Default has occurred and is
continuing, to pay fees due in respect of Term Loan B until paid in full,

                    (P) sixteenth, if an Event of Default has occurred and is
continuing, to pay fees due in respect of Term Loan C until paid in full

                    (Q) seventeenth, if an Event of Default has occurred and is
continuing, to pay interest due in respect of Term Loan B until paid in full,

                    (R) eighteenth, if an Event of Default has occurred and is
continuing, to pay interest due in respect of Term Loan C until paid in full

9



--------------------------------------------------------------------------------



 



                    (S) nineteenth, if an Event of Default has occurred and is
continuing, to pay the outstanding principal balance of Term Loan B until paid
in full,

                    (T) twentieth, if an Event of Default has occurred and is
continuing, to pay the outstanding principal balance of Term Loan C until paid
in full

                    (U) twenty-first, if an Event of Default has occurred and is
continuing, ratably to pay the Applicable Prepayment Premium then due and
payable to each Lender until paid in full,

                    (V) twenty-second, if an Event of Default has occurred and
is continuing, to pay any other Obligations (including the provision of amounts
to Administrative Agent, to be held by Administrative Agent, for the benefit of
the Bank Product Providers, as cash collateral in an amount up to the amount
determined by Administrative Agent in its Permitted Discretion as the amount
necessary to secure Borrower’s and its Subsidiaries’ obligations in respect of
Bank Products), and

                    (W) twenty-third, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

               (ii) Administrative Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

               (iii) In each instance, so long as no Event of Default has
occurred and is continuing, this Section 2.4(b) shall not apply to any payment
made by Borrower to Administrative Agent and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

               (iv) For purposes of the foregoing, (other than clause (V)),
“paid in full” means payment of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, except to the extent that default interest
(but not any other interest) and loan fees, each arising from or related to a
default are disallowed in any Insolvency Proceeding; provided, however, that for
the purposes of clause (V) “paid in full” means payment of all amounts owing
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

               (v) In the event of a direct conflict between the priority
provisions of this Section 2.4 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.4 shall control and govern.

          (c) Prepayments. All prepayments under this Section shall be made in
accordance with Section 2.4(a).

               (i) Optional Prepayments. The Term Loans may be voluntarily
prepaid in full or in part at any time; provided that (A) no Event of Default
shall have occurred or be continuing either immediately before or immediately
after such prepayment and (B) Excess Availability is not less than $5,000,000
immediately after giving effect to such prepayment. Each such prepayment shall
(x) be applied first, to the outstanding principal amount of the Term Loan A, in
the inverse order of maturity, until paid in

10



--------------------------------------------------------------------------------



 



full, second, to the outstanding principal amount of the Term Loan C, until paid
in full, and third, to the outstanding principal amount of the Term Loan B,
until paid in full and (y) be accompanied by the payment of the interest accrued
on the amount prepaid to the date of such prepayment.

               (ii) Mandatory Prepayments.

                    (A) Borrower shall immediately prepay the outstanding
principal amount of the Term Loans in the event that the Revolver Commitment is
terminated for any reason.

                    (B) Subject to Section 5.8(b), upon the receipt by Borrower
or any of its Subsidiaries of any Extraordinary Receipts, Borrower shall
immediately prepay the outstanding principal of the Term Loans and the Advances
in accordance with Section 2.4(d)(i) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.

                    (C) Upon the sale or issuance by Borrower or any of its
Subsidiaries of any shares of Stock, Borrower shall prepay the outstanding
principal amount of the Term Loans and the Advances in accordance with
Section 2.4(d)(ii) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection therewith. The provisions of this subsection
(C) shall not be deemed to be implied consent to any issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.

                    (D) Within 10 days of delivery to Administrative Agent and
Lenders of audited annual financial statements pursuant to Section 5.3,
commencing with the delivery to Administrative Agent and Lenders of the
financial statements for the fiscal year ended March 31, 2006 or, if such
financial statements are not delivered to Administrative Agent and Lenders on
the date such statements are required to be delivered pursuant to Section 5.3,
10 days after the date such statements are required to be delivered to
Administrative Agent and Lenders pursuant to Section 5.3, Borrower shall prepay
the outstanding principal amount of the Term Loans and the Advances in
accordance with Section 2.4(d)(iii) in an amount equal to 50% of the Excess Cash
Flow of Borrower and its Subsidiaries for such fiscal year.

                    (E) If on any date the sum of the Revolver Usage plus the
outstanding principal amount of Term Loan A exceeds the Senior Facility Limiter
Amount, Borrower, shall immediately prepay the outstanding principal amount of
the Term Loan A and the Advances in accordance with Section 2.4(d)(iv) in an
amount equal to the amount of such excess.

                    (F) If on any date the sum of the Revolver Usage plus the
outstanding aggregate principal amount of Term Loans exceeds the Facility
Limiter Amount, Borrower, shall immediately prepay the outstanding principal
amount of the Term Loans and the Advances in accordance with Section 2.4(d)(v)
in an amount equal to the amount of such excess.

          (d) Application of Proceeds.

               (i) Each prepayment pursuant to subclause (c)(ii)(B) above shall,
subject to Section 5.8, be applied (A) so long as no Event of Default has
occurred and is continuing, first, to the outstanding principal amount of the
Term Loan A, until paid in full, second, to the outstanding principal amount of
the Term Loan C, until paid in full, third, to the outstanding principal amount
of the Term Loan B, until paid in full, and fourth, to the outstanding principal
amount of the Advances, and (B) if an Event of Default shall have occurred and
be continuing, in the manner set forth in Section 2.4(b)(i). Any prepayment of
the Term Loan A in accordance with this clause (i) shall be applied against the
remaining installments of principal thereof in the inverse order of maturity.

               (ii) Each prepayment pursuant to subclause (c)(ii)(C) above shall
be applied (A) so long as no Event of Default has occurred, first, to the
outstanding principal amount of the Term Loan C,

11



--------------------------------------------------------------------------------



 



until paid in full, second, to the outstanding principal amount of the Term Loan
A, until paid in full, third, to the outstanding principal amount of the Term
Loan B, until paid in full, and fourth, to the outstanding principal amount of
the Advances, and (B) if an Event of Default shall have occurred and be
continuing, in the manner set forth in Section 2.4(b)(i). Any prepayment of the
Term Loan A in accordance with this Section 2.4(d)(ii) shall be applied against
the remaining installments of principal thereof in the inverse order of
maturity. Notwithstanding anything to the contrary contained in this Section
2.4(d)(ii), if immediately before and after giving effect to any prepayment that
is required to be allocated to the Term Loan C pursuant to this Section
2.4(d)(ii) (a) Excess Availability shall be less than $5,000,000, (b) the sum of
the Revolver Usage plus the aggregate outstanding principal amount of the Term
Loan A plus $5,000,000 shall exceed the Senior Facility Limiter Amount, or
(c) the sum of the Revolver Usage plus the aggregate outstanding principal
amount of the Term Loans plus $5,000,000 shall exceed the Facility Limiter
Amount, then no such prepayment of the Term Loan C shall be made and (x)
Administrative Agent shall apply such amounts to the payment of the Advances
and, concurrently with such payment of the Advances, establish and maintain a
corresponding reserve against Availability and the Maximum Revolver Amount in an
amount equal to the amount that would have otherwise been applied by Borrower to
the prepayment of the Term Loan C, and (y) the amount that is applied to the
Advances pursuant to clause (x) shall be applied to the prepayment of the Term
Loan C, and the corresponding reserve against Availability and the Maximum
Revolver Amount shall be released, from time to time thereafter when none of
clauses (a), (b) or (c) of this sentence shall have been satisfied.

               (iii) Each prepayment pursuant to subclause (c)(ii)(D) above
shall be applied (A) so long as no Event of Default has occurred and is
continuing, first, to the outstanding principal amount of the Term Loan A, until
paid in full, second, to the outstanding principal amount of the Term Loan C,
until paid in full, third, to the outstanding principal amount of the Term Loan
B, until paid in full, and fourth, to the outstanding principal amount of the
Advances, and (B) if an Event of Default shall have occurred and be continuing,
in the manner set forth in Section 2.4(b)(i). Any prepayment of the Term Loan A
in accordance with this clause (iii) shall be applied against the remaining
installments of principal thereof in the first order of maturity.

               (iv) Each prepayment pursuant to subclause (c)(ii)(E) above shall
be applied first, to the payment of the Advances until paid in full, second, to
the cash collateralization of the outstanding Letters of Credit in an amount
equal to 105% of the extant Letter of Credit Usage, and third, to the
outstanding principal amount of the Term Loan A, until paid in full. Any
prepayment of the Term Loan A in accordance with this clause (iv) shall be
applied against the remaining installments of principal thereof in the first
order of maturity.

               (v) Each prepayment pursuant to subclause (c)(ii)(F) above shall
be applied first, to the payment of the Advances until paid in full, second, to
the cash collateralization of the outstanding Letters of Credit in an amount
equal to 105% of the extant Letter of Credit Usage, third, to the outstanding
principal amount of the Term Loan A, until paid in full, fourth, to the
outstanding principal amount of the Term Loan B, until paid in full, and fifth,
to the outstanding principal amount of the Term Loan C, until paid in full. Any
prepayment of the Term Loan A in accordance with this clause (v) shall be
applied against the remaining installments of principal thereof in the first
order of maturity.

          (e) Interest and Fees. Any prepayment made pursuant to Section 2.4(c)
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, and (ii) with respect to prepayments pursuant
to Section 2.4(c)(i), the Applicable Prepayment Premium.

          (f) Cumulative Prepayments. Except as otherwise expressly provided in
Section 2.4(c), payments with respect to any subsection of Section 2.4(c) are in
addition to payments made or required to be made under any other subsection of
Section 2.4(c).

     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than any of the limitations set

12



--------------------------------------------------------------------------------



 



forth in Section 2.1 or Section 2.12, as applicable (an “Overadvance”), Borrower
immediately shall pay to Administrative Agent, in cash, the amount of such
excess, which amount shall be used by Administrative Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b). In
addition, Borrower hereby promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full as and when due and
payable under the terms of this Agreement and the other Loan Documents.

     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

          (a) Interest Rates. Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) whether or not charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows (i) if the
relevant Obligation is a Term Loan A, at a per annum rate equal to the Base Rate
plus the Term Loan A Margin, (ii) if the relevant Obligation is a Term Loan B,
at a per annum rate equal to the Base Rate plus the Term Loan B Margin;
provided, however, that so long as no Event of Default has occurred and is
continuing, interest on the Daily Balance of Term Loan B at a per annum rate
equal to PIK Margin shall, in the absence of an election by Borrower to pay such
interest in cash, be paid-in-kind, by being added to the principal balance of
the Term Loan B Amount, (iii) if the relevant Obligation is a Term Loan C, at a
per annum rate equal to the Base Rate plus the Term Loan C Margin; provided,
however, that so long as no Event of Default has occurred and is continuing,
interest on the Daily Balance of Term Loan C at a per annum rate equal to PIK
Margin shall, in the absence of an election by Borrower to pay such interest in
cash, be paid-in-kind, by being added to the principal balance of the Term Loan
C Amount, and (iv) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.

          The foregoing notwithstanding, at no time shall (i) any portion of the
(x) Term Loan A bear interest on the Daily Balance thereof at a per annum rate
less than 7.25%, and (y) Term Loan B bear interest on the Daily Balance thereof
at a per annum rate less than 11.25% plus the PIK Margin; or (ii) any portion of
the Term Loan C bear interest on the Daily Balance thereof at a per annum rate
less than 18.5% plus the PIK Margin; provided, however, that if, as of
Borrower’s fiscal year ended March 31, 2006, EBITDA for the immediately
preceding 12-month period equals or exceeds $14,700,000, then at no time after
the first day of the fiscal month of Borrower next following the receipt of
Borrower’s audited financial statements for its fiscal year ended March 31, 2006
shall any portion of Term Loan C bear interest on the Daily Balance thereof at a
per annum rate less than 15.5% plus the PIK Margin (any such reduction to the
minimum interest rate shall be effective as of April 1, 2006). To the extent
that interest accrued hereunder at the rate set forth herein would be less than
the foregoing minimum daily rate, the interest rate chargeable hereunder for
such day automatically shall be deemed increased to the minimum rate.

          In the event that if, as of Borrower’s fiscal year ended March 31,
2006, EBITDA for the immediately preceding 12-month period equals or exceeds
$14,700,000, and any reduction in the PIK Margin or the Term Loan C Margin is
made, any such reduction shall be effective as of April 1, 2006 and any
necessary adjustments to the accrued or paid interest will be made upon receipt
of the Borrower’s audited financial statements for its fiscal year ended March
31, 2006.

          (b) Letter of Credit Fee. Borrower shall pay Administrative Agent (for
the ratable benefit of the Lenders with a Revolver Commitment, subject to the
Lender Side Letter Agreement and any other any agreements between Administrative
Agent and individual Lenders), a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) which shall
accrue at a rate equal to 2.00% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default (and at the election of Administrative Agent or the Required
Lenders, Obligations other than Obligations attributable to Term Loan B or Term
Loan C, and, at the election of the Term Loan B and Term Loan C Agent, in the
case of Obligations attributable to Term Loan B or Term Loan C),

13



--------------------------------------------------------------------------------



 



               (i) all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2.0 percentage points (2.0%) above the per annum rate
otherwise applicable hereunder, and

               (ii) the Letter of Credit fee provided for above shall be
increased to 2.0 percentage points (2.0%) above the per annum rate otherwise
applicable hereunder.

          (d) Payment. Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Administrative Agent, from time to time, without prior notice to
Borrower, to and Administrative Agent agrees that it will, charge all interest
and fees (when due and payable), all Lender Group Expenses (as and when
incurred), all charges, commissions, fees, and costs provided for in Section
2.12(e) (as and when accrued or incurred), all fees and costs provided for in
Section 2.11 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document (including the amounts due and
payable with respect to the Term Loans and including any amounts due and payable
to the Bank Product Providers in respect of Bank Products up to the amount of
the Bank Product Reserve) to Borrower’s Loan Account, which amounts thereafter
shall constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder; provided, that if, at the time that any
amounts due in respect of interest on the Term Loan B or Term Loan C are charged
to the Loan Account an Event of Default or Overadvance exists or would result
from such charge to the Loan Account, such amounts shall not constitute Advances
but instead shall continue to remain outstanding as amounts due in respect of
the Term Loan B or Term Loan C, as applicable, and such amounts shall be
compounded and added to the outstanding principal balance of the Term Loan B or
Term Loan C, as applicable; provided that the failure to make any such payment
and the compounding of such interest shall nonetheless constitute an Event of
Default under Section 7.1 Any interest not paid when due shall be compounded by
being charged to Borrower’s Loan Account and shall thereafter constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans hereunder; provided, that if, at the time that
any amounts due in respect of interest on the Term Loan B or Term Loan C are
charged to the Loan Account an Event of Default or Overadvance exists or would
result from such charge to the Loan Account, such amounts shall not constitute
Advances but instead shall continue to remain outstanding as amounts due in
respect of the Term Loan B or Term Loan C, as applicable, and such amounts shall
be compounded and added to the outstanding principal balance of the Term Loan B
or Term Loan C, as applicable, provided that the failure to make any such
payment and the compounding of such interest shall nonetheless constitute an
Event of Default under Section 7.1.

          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

     2.7 Cash Management.

14



--------------------------------------------------------------------------------



 



          (a) Borrower shall and shall cause each of its Subsidiaries who hold
Accounts to (i) establish and maintain cash management services of a type and on
terms satisfactory to Administrative Agent at one or more of the banks set forth
on Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its and its
Subsidiaries’ (if any) Account Debtors forward payment of the amounts owed by
them directly to such Cash Management Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to Borrower or its Subsidiaries) into a bank
account in Administrative Agent’s name (a “Cash Management Account”) at one of
the Cash Management Banks.

          (b) Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Administrative Agent and Borrower, in form and
substance acceptable to Administrative Agent. Each such Cash Management
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Administrative Agent directing
the disposition of the funds in such Cash Management Account without further
consent by Borrower or its Subsidiaries, as applicable, (ii) the Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable Cash Management Account, other than for payment of its service fees
and other charges directly related to the administration of such Cash Management
Account and for returned checks or other items of payment, and (iii) it will
forward by daily sweep all amounts in the applicable Cash Management Account to
the Agent’s Account.

          (c) So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to
Administrative Agent, and (ii) prior to the time of the opening of such Cash
Management Account, Borrower (or its Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to
Administrative Agent a Cash Management Agreement. Borrower (or its Subsidiaries,
as applicable) shall close any of its Cash Management Accounts (and establish
replacement cash management accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days of notice from Administrative Agent
that the creditworthiness of any Cash Management Bank is no longer acceptable in
Administrative Agent’s reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Administrative Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Administrative
Agent’s liability under any Cash Management Agreement with such Cash Management
Bank is no longer acceptable in Administrative Agent’s reasonable judgment.

          (d) The Cash Management Accounts shall be cash collateral accounts
subject to Control Agreements.

     2.8 Crediting Payments. The receipt of any payment item by Administrative
Agent (whether from transfers to Administrative Agent by the Cash Management
Banks pursuant to the Cash Management Agreements or otherwise) shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Administrative Agent only if it is
received into the Agent’s Account on a Business Day on or before 11:00 a.m.
(California time). If any payment item is received into the Agent’s Account on a
non-Business Day or after 11:00 a.m. (California time) on a Business Day, it
shall be deemed to have been received by Administrative Agent as of the opening
of business on the immediately following Business Day.

     2.9 Designated Account. Administrative Agent is authorized to make the
Advances and the Term Loans, and Issuing Lender is authorized to issue the
Letters of Credit, under this Agreement based upon

15



--------------------------------------------------------------------------------



 



telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Administrative Agent or the Lenders
hereunder. Unless otherwise agreed by Administrative Agent and Borrower, any
Advance, Protective Advance, or Swing Loan requested by Borrower and made by
Administrative Agent or the Lenders hereunder shall be made to the Designated
Account.

     2.10 Maintenance of Loan Account; Statements of Obligations. Administrative
Agent shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with the Term Loans, all Advances
(including Protective Advances and Swing Loans) made by Administrative Agent,
Swing Lender, or the Lenders to Borrower or for Borrower’s account, the Letters
of Credit issued by Issuing Lender for Borrower’s account, and with all other
payment Obligations hereunder or under the other Loan Documents (except for Bank
Product Obligations), including accrued interest, fees and expenses, and Lender
Group Expenses. In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Administrative Agent from Borrower or for
Borrower’ account, including all amounts received in the Agent’s Account from
any Cash Management Bank. Administrative Agent shall render monthly statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Administrative Agent
written objection thereto describing the error or errors contained in any such
statements.

     2.11 Fees. Borrower shall pay to Administrative Agent, as and when due and
payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.

     2.12 Letters of Credit.

          (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrower (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower.
Each request for the issuance of a Letter of Credit or the amendment, renewal,
or extension of any outstanding Letter of Credit shall be made in writing by an
Authorized Person and delivered to the Issuing Lender and Administrative Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance satisfactory to the
Issuing Lender in its Permitted Discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. If requested by the Issuing Lender, Borrower also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

               (i) the Letter of Credit Usage would exceed the Borrowing Base
less the outstanding amount of Advances, or

               (ii) the Letter of Credit Usage would exceed $2,000,000, or

16



--------------------------------------------------------------------------------



 



               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the outstanding amount of Advances.

          Borrower and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit (and
corresponding Underlying Letter of Credit) shall be in form and substance
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrower immediately shall reimburse such L/C Disbursement to Issuing
Lender by paying to Administrative Agent an amount equal to such L/C
Disbursement not later than 11:00 a.m., California time, on the date that such
L/C Disbursement is made, if Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 10:00 a.m., California time, on such
date, or, if such notice has not been received by Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Borrower receives such notice, if such notice is received prior to
10:00 a.m., California time, on the date of receipt, and, in the absence of such
reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, thereafter, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans under Section 2.6. To
the extent an L/C Disbursement is deemed to be an Advance hereunder, Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance. Promptly following receipt by Administrative Agent of
any payment from Borrower pursuant to this paragraph, Administrative Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

          (b) Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Advance and Administrative Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Lenders with
Revolver Commitments, the Issuing Lender shall be deemed to have granted to each
Lender with a Revolver Commitment, and each Lender with a Revolver Commitment
shall be deemed to have purchased, a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the Risk Participation Liability of
such Letter of Credit, and each such Lender agrees to pay to Administrative
Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share of
any payments made by the Issuing Lender under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Administrative
Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share of
each L/C Disbursement made by the Issuing Lender and not reimbursed by Borrower
on the date due as provided in clause (a) of this Section, or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Administrative Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Administrative Agent the amount of such Lender’s Pro Rata Share of
each L/C Disbursement made by the Issuing Lender in respect of such Letter of
Credit as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and Administrative Agent (for the account of the Issuing
Lender) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

          (c) Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the

17



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct of the Issuing Lender, the Administrative
Agent or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender, the Administrative Agent
or any other member of the Lender Group. Borrower hereby acknowledges and agrees
that neither the Lender Group nor the Issuing Lender shall be responsible for
delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

          (d) Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

          (e) Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Administrative Agent for the account of the Issuing
Lender; it being acknowledged and agreed by Borrower that, as of the Closing
Date, the issuance charge imposed by the prospective Underlying Issuer is 0.825%
per annum times the face amount of each Underlying Letter of Credit, that such
issuance charge may be changed from time to time by written notice to the
Borrower, and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.

          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

               (ii) there shall be imposed on the Underlying Issuer or the
Lender Group any other condition regarding any Underlying Letter of Credit or
any Letter of Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Administrative Agent may, at any time within
a reasonable period after the additional cost is incurred or the amount received
is reduced, notify Borrower, and Borrower shall pay on demand such amounts as
Administrative Agent may specify to be necessary to compensate the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder. The determination by
Administrative Agent of any amount due pursuant to this Section, as set forth in
a certificate

18



--------------------------------------------------------------------------------



 



setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

     2.13 Reserved.

     2.14 Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Administrative Agent thereof. Following receipt
of such notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Notwithstanding
anything in this Section 2.14 to the contrary, in the event any Lender has
exercised its rights pursuant to this Section 2.14, and subsequent thereto
determines that the additional amounts paid by the Borrower in whole or in part
exceed the amount which such Lender actually required to be compensated for any
cost or reduction suffered as noted in this Section, the excess, if any, shall
be returned to the Borrower by such Lender. If any Lender requests compensation
under this Section, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to this Section, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment

     2.15 Registered Notes. Borrower (or in the case of an assignment not
recorded in the Register in accordance with Section 13.1(h), the assigning
Lender) agrees to record each Term Loan B and Term Loan C on the Register (or in
the case of an assignment not recorded in the Register in accordance with
Section 13.1(h), a register comparable to the Register) referred to in Section
13.1(h). Each Term Loan B and Term Loan C recorded on the Register (or
comparable register) may not be evidenced by promissory notes other than
Registered Notes (as defined below). Upon the registration of each Term Loan B
and Term Loan C, Borrower agrees, at the request of any Lender, to execute and
deliver to such Lender a promissory note, in conformity with the terms of this
Agreement, in registered form to evidence such Registered Loan, in form and
substance reasonably satisfactory to such Lender, and registered as provided in
Section 13.1(h) (a “Registered Note”), payable to the order of such Lender and
otherwise duly completed. Once recorded on the Register (or comparable
register), each Term Loan B or Term Loan C may not be removed from the Register
(or comparable register) so long as it or they remain outstanding, and a
Registered Note may not be exchanged for a promissory note that is not a
Registered Note.

     2.16 Securitization. Borrower hereby acknowledges that each Lender with a
Term Loan B or Term Loan C and each of its Affiliates and Related Funds may sell
or securitize the Term Loan B or Term Loan C, as applicable, (a
“Securitization”) through the pledge of the Term Loan B or Term Loan C, as
applicable, as collateral security for loans to such Lender or its Affiliates or
Related Funds or through the sale of the Term Loan B or Term Loan C, as
applicable, or the issuance of direct or indirect interests in the Term Loan B
or Term Loan C, as applicable, which loans to such Lender or its Affiliates or
Related Funds or direct

19



--------------------------------------------------------------------------------



 



or indirect interests will be rated by Moody’s, S&P or one or more other rating
agencies (the “Rating Agencies”). Borrower agrees to cooperate with such Lenders
and their Affiliates and Related Funds to effect the Securitization including,
without limitation, by (a) executing such additional documents, as reasonably
requested by such Lenders in connection with the Securitization, provided that
(i) any such additional documentation does not impose material additional costs
on Borrower, and (ii) any such additional documentation does not materially
adversely affect the rights, or increase the obligations, of Borrower under the
Loan Documents or change or affect in a manner adverse to Borrower the financial
terms of the Term Loan B or Term Loan C, (b) providing such information as may
be reasonably requested by such Lenders in connection with the rating of the
Term Loan B, Term Loan C or the Securitization provided that the provision of
such information does not impose material additional costs on Borrower, and
(c) providing in connection with any rating of the Term Loan B or Term Loan C a
certificate (i) agreeing to indemnify such Lenders and any of their Affiliates
and Related Funds, any of the Rating Agencies, or any party providing credit
support or otherwise participating in the Securitization (collectively, the
“Securitization Parties”) for any losses, claims, damages or liabilities (the
“Securitization Liabilities”) to which such Lenders or any of their Affiliates
or Related Funds, or such Securitization Parties, may become subject insofar as
the Securitization Liabilities arise out of or are based upon a breach of the
representation and warranty contained in Section 4.18, and (ii) agreeing to
reimburse such Lenders and their Affiliates and Related Funds, and such
Securitization Parties, for any legal or other expenses reasonably incurred by
such Persons in connection with defending the Securitization Liabilities.
Notwithstanding the foregoing, this Section 2.16 is subject to Administrative
Agent’s and the Required Lenders’ rights and obligations under Sections 13 and
14 hereof in all respects and, in the event of a direct conflict between this
Section 2.16 and any provision of Section 13 or 14 with respect to
Administrative Agent’s and the Required Lenders’ rights and obligations, it is
the intent of the parties that the applicable provision of Section 13 or 14
shall control and govern.

3. CONDITIONS; TERM OF AGREEMENT.

     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder,
is subject to the fulfillment, to the satisfaction of Administrative Agent and
each Lender of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent).

     3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

          (a) the representations and warranties contained in this Agreement and
in the other Loan Documents shall be true and correct on and as of the date of
such extension of credit, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date);

          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

          (c) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against Borrower, any Agent, any Lender, or any of their Affiliates; and

          (d) no Material Adverse Change shall have occurred.

     3.3 Term. This Agreement shall continue in full force and effect for a term
ending on the last day of the forty-second month following the Closing Date (the
“Maturity Date”). The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate

20



--------------------------------------------------------------------------------



 



its obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

     3.4 Effect of Termination. On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including (a) either (i) providing cash collateral to be held by Administrative
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral (in an amount determined by Administrative Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Administrative
Agent for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations). No termination of this Agreement, however, shall relieve
or discharge Borrower or its Subsidiaries of their duties, Obligations, or
covenants hereunder or under any other Loan Document and the Agent’s Liens in
the Collateral shall remain in effect until all Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit hereunder
have been terminated. When this Agreement has been terminated and all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Administrative Agent will, at Borrower’s sole expense, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Agent’s Liens and all notices of
security interests and liens previously filed by Agent with respect to the
Obligations.

     3.5 Early Termination by Borrower. Borrower has the option, at any time
upon not less than 30 days prior written notice by Borrower to Administrative
Agent and Lenders, to terminate this Agreement by paying to Administrative
Agent, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Administrative Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 105% of the Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to the
Issuing Lender, and (b) providing cash collateral (in an amount determined by
Administrative Agent as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Administrative Agent for the benefit of the Bank Product
Providers with respect to the Bank Product Obligations), in full, together with
the Applicable Prepayment Premium (to be allocated based upon the Lender Side
Letter Agreement and any other agreements between Administrative Agent and
individual Lenders). If Borrower has sent a notice of termination pursuant to
the provisions of this Section, then the Commitments shall terminate and
Borrower shall be obligated to repay the Obligations (including (a) either
(i) providing cash collateral to be held by Administrative Agent for the benefit
of those Lenders with a Revolver Commitment in an amount equal to 105% of the
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to the Issuing Lender, and (b) providing cash collateral (in an amount
determined by Administrative Agent as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Administrative Agent for the benefit of
the Bank Product Providers with respect to the Bank Product Obligations), in
full, together with the Applicable Prepayment Premium, on the date set forth as
the date of termination of this Agreement in such notice; provided, that
Borrower may change the date of termination of this Agreement to be one Business
Day earlier or later by notifying Administrative Agent, in writing, of such
determination.

     3.6 Conditions Subsequent to the Initial Extension of Credit. The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the conditions subsequent
set forth below (the failure by Borrower to so perform or cause to be performed
constituting an Event of Default):

          (a) prior to the time that Lenders make an Advance to Borrower’s
Designated Account, Borrower shall deliver to Administrative Agent an executed
Control Agreement entered into with Borrower’s Designated Account Bank, in form
and substance satisfactory to Agents;

21



--------------------------------------------------------------------------------



 



          (b) on or prior to the date that is 30 days after the Closing Date,
Borrower shall have implemented a an electronic collateral reporting system
which is satisfactory to the Administrative Agent;

          (c) on or prior to the date that is 30 days after the Closing Date,
Borrower shall have filed with the relevant Governmental Authorities the
documentation necessary to cause the following Subsidiaries to be dissolved:
(i) TransTechnology Australasia Pty, Ltd., an Australian corporation, (ii)
TransTechnology International Corporation, a U.S. Virgin Islands international
business company and (iii) SSP International Sales, Inc, a California
corporation;

          (d) on or prior to the date that is 45 days after the Closing Date, a
certificate of Borrower (i) annexing thereto the acknowledgements of the
appropriate contracting officers and disbursing officers received with respect
to the notices and assignments previously delivered to such contracting officers
and disbursing officers in accordance with clause (v)(i) on Schedule 3.1, and
(ii) certifying that such acknowledgments relate to no less than 50% of the
aggregate dollar amount of all Accounts of the Borrower relating to Government
Contracts; and

          (e) on or prior to the date that is 60 days after the Closing Date, a
certificate of Borrower (i) annexing thereto the acknowledgements of the
appropriate contracting officers and disbursing officers received with respect
to the notices and assignments previously delivered to such contracting officers
and disbursing officers in accordance with clause (v)(i) on Schedule 3.1, and
(ii) certifying that such acknowledgments relate to no less than 100% of the
aggregate dollar amount of all Accounts of the Borrower relating to Government
Contracts.

4. REPRESENTATIONS AND WARRANTIES.

          In order to induce the Lender Group to enter into this Agreement,
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete as of the date hereof, and shall be
true, correct, and complete as of the Closing Date, and at and as of the date of
the making of each Advance (or other extension of credit) made thereafter, as
though made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

     4.1 No Encumbrances. Borrower and its Subsidiaries has good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

     4.2 Eligible Accounts. As to each Account that is identified by Borrower as
an Eligible Account in a borrowing base report submitted to Administrative
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of
Borrower’s business, (b) owed to Borrower without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts.

     4.3 Eligible Inventory. As to each item of Inventory that is identified by
Borrower as Eligible Inventory in a borrowing base report submitted to
Administrative Agent, such Inventory is (a) of good and merchantable quality,
and, to the best of Borrower’s knowledge, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Inventory.

     4.4 Equipment. Each material item of Equipment of Borrower and its
Subsidiaries is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted.

22



--------------------------------------------------------------------------------



 



     4.5 Location of Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair) of Borrower and its Subsidiaries are
located only at, or in-transit between, the locations identified on Schedule 4.5
(as such Schedule may be updated pursuant to Section 5.9).

     4.6 Inventory Records. Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

     4.7 Jurisdiction of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

          (a) The jurisdiction of organization of Borrower and each of its
Subsidiaries is set forth on Schedule 4.7(a).

          (b) The chief executive office of Borrower and each of its
Subsidiaries is located at the address indicated on Schedule 4.7(b) (as such
Schedule may be updated pursuant to Section 5.9).

          (c) Borrower’s and each of its Subsidiaries’ organizational
identification number, if any, are identified on Schedule 4.7(c).

          (d) As of the Closing Date, Borrower and its Subsidiaries do not hold
any commercial tort claims, except as set forth on Schedule 4.7(d).

     4.8 Due Organization and Qualification; Subsidiaries.

          (a) Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

          (b) Set forth on Schedule 4.8(b) is a complete and accurate
description of the authorized capital Stock of Borrower by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding. Other than as described on Schedule 4.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except as set forth on Schedule
4.8(b), Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.

          (c) Set forth on Schedule 4.8(c) is a complete and accurate list of
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower. All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

          (d) Except as set forth on Schedule 4.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

     4.9 Due Authorization; No Conflict.

23



--------------------------------------------------------------------------------



 



          (a) The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.

          (b) The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s interestholders or any
approval or consent of any Person under any Material Contract, other than
consents or approvals that have been obtained and that are still in force and
effect.

          (c) Other than the filing of financing statements and the recordation
of the Mortgages, the execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect.

          (d) This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

          (e) The Agent’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.

     4.10 Litigation. Other than those matters disclosed on Schedule 4.10 and
other than matters arising after the Closing Date that reasonably could not be
expected to result in a Material Adverse Change, there are no actions, suits, or
proceedings pending or, to the best knowledge of Borrower, threatened against
Borrower or any of its Subsidiaries.

     4.11 No Material Adverse Change. All financial statements relating to
Borrower and its Subsidiaries that have been delivered by Borrower to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly Borrower’s and its Subsidiaries’
financial condition as of the date thereof and results of operations for the
period then ended. There has not been a Material Adverse Change with respect to
Borrower and its Subsidiaries since the date of the latest financial statements
submitted to Administrative Agent on or before the Closing Date.

     4.12 Fraudulent Transfer.

          (a) Borrower and each of its Subsidiaries is Solvent.

          (b) No transfer of property is being made by Borrower or its
Subsidiaries and no obligation is being incurred by Borrower or its Subsidiaries
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of Borrower or its Subsidiaries.

     4.13 Employee Benefits. None of Borrower, any of its Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

24



--------------------------------------------------------------------------------



 



     4.14 Environmental Condition. Except as set forth on Schedule 4.14, (a) to
Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries, or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such use, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrower’s knowledge, none
of Borrower’s nor its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) neither Borrower nor any of
its Subsidiaries has received notice that a Lien arising under any Environmental
Law has attached to any revenues or to any Real Property owned or operated by
Borrower or its Subsidiaries, and (d) neither Borrower nor its Subsidiaries has
received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by Borrower or any Subsidiary of a
Borrower resulting in the releasing or disposing of Hazardous Materials into the
environment.

     4.15 Intellectual Property. Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
licenses and other intellectual property rights that are necessary to the
conduct of their business as currently conducted, and attached hereto as
Schedule 4.15 (as updated from time to time) is a true, correct, and complete
listing of all patents, patent applications, trademarks, trademark
registrations, trademark applications, copyrights, and copyright registrations
and applications as to which Borrower or one its Subsidiaries is the owner or is
an exclusive licensee.

     4.16 Leases. Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating and all of such material leases are
valid and subsisting and no material default by Borrower or its Subsidiaries
exists under any of them.

     4.17 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17
is a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

     4.18 Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Borrower or its Subsidiaries in writing to
Administrative Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Borrower or its Subsidiaries
in writing to Administrative Agent or any Lender will be, true and accurate on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Projections represent, and as of the date on which any other Projections are
delivered to Administrative Agent, such additional Projections represent
Borrower’s good faith estimate of its and its Subsidiaries’ future performance
for the periods covered thereby.

     4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness of Borrower and its Subsidiaries outstanding immediately
prior to the Closing Date that is to remain outstanding after the Closing Date
and such Schedule accurately reflects the aggregate principal amount of such
Indebtedness and describes the principal terms thereof.

     4.20 Taxes and Payments. Borrower and its Subsidiaries have filed all
federal, state and other relevant income tax returns and all other material tax
returns, domestic and foreign, required to be filed by them in all relevant
jurisdictions and have paid all taxes and assessments payable by them which have
become due, except for those contested in good faith and adequately disclosed
and fully provided for on the financial statements of Borrower and its
Subsidiaries, in accordance with GAAP and for which Borrower and its

25



--------------------------------------------------------------------------------



 



Subsidiaries, as applicable, have provided adequate reserves (in the good faith
judgment of the management of Borrower and its Subsidiaries). Borrower and its
Subsidiaries have provided adequate reserves (in the good faith judgment of the
management of Borrower and its Subsidiaries) for the payment of all federal,
state, local and foreign income taxes applicable for the current fiscal year to
date. There is no action, suit, proceeding, investigation, audit, or claim now
pending or, to the knowledge of Borrower Parties threatened, by any authority
regarding any taxes relating to Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability to Borrower or any of
its Subsidiaries.

     4.21 Labor Matters. There are no strikes or other material labor disputes
against Borrower or any of its Subsidiaries or, to the knowledge of Borrower or
any of its Subsidiaries, threatened. To the knowledge of Borrower and its
Subsidiaries, hours worked by and payments made to any employee of any Borrower
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable law dealing with such matters, other than a violation
that reasonably could not be expected to cause a Material Adverse Change.

     4.22 Material Contracts. Set forth on Schedule M-1 is a complete and
accurate list, as of the Closing Date, of all Material Contracts of Borrower and
its Subsidiaries, showing the parties and subject matter thereof and amendments
and modifications thereto. Except for matters which, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (a) is in full force and effect and is binding
upon and enforceable against Borrower or the relevant Subsidiary and, to the
best of Borrower’s knowledge, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(d)), and (c) is not in
default due to the action of Borrower or any of its Subsidiaries.

     4.23 Inactive Subsidiaries. Except as set forth on Schedule 4.23, each
Inactive Subsidiary (a) has no Indebtedness or other liabilities, except for de
minimis Indebtedness, (b) conducts no operations or business, except for de
minimis operations, and (c) owns no assets or properties other than de minimis
assets or properties.

5. AFFIRMATIVE COVENANTS.

          Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower shall and shall
cause each of its Subsidiaries to do all of the following:

     5.1 Accounting System. Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Administrative Agent. Borrower also shall
keep a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales.

     5.2 Collateral Reporting. Provide Administrative Agent (and each Agent
where required by Schedule 5.2) with each of the reports set forth on Schedule
5.2 at the times specified therein (and if so requested by Administrative Agent,
with copies for each Lender). In addition, Borrower agrees to cooperate in a
commercially reasonable manner with Administrative Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

     5.3 Financial Statements, Reports, Certificates. Deliver to Agents, with
copies to each Lender, each of the financial statements, reports, or other items
set forth on Schedule 5.3 at the times specified therein. In addition, Borrower
agrees that no Subsidiary of Borrower will have a fiscal year different from
that of Borrower.

     5.4 [Intentionally Omitted].

26



--------------------------------------------------------------------------------



 



     5.5 Inspection. Permit Administrative Agent, each Lender, and each of their
duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to examine and make copies of
its books and records, and to discuss its affairs, finances, and accounts with,
and to be advised as to the same by, its officers and employees at such
reasonable times and intervals as Administrative Agent or any such Lender may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Borrower.

     5.6 Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in good
working order and condition, ordinary wear, tear, and casualty excepted (and
except where the failure to do so could not be expected to result in a Material
Adverse Change), and comply at all times with the provisions of all material
leases to which it is a party as lessee, so as to prevent any loss or forfeiture
thereof or thereunder.

     5.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Administrative Agent with proof satisfactory to Administrative
Agent indicating that Borrower and its Subsidiaries have made such payments or
deposits.

     5.8 Insurance.

          (a) At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agents. Borrower
shall deliver copies of all such policies to Administrative Agent with an
endorsement naming Administrative Agent as the sole loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Administrative Agent in the event of cancellation of the policy for any reason
whatsoever.

          (b) Borrower shall give Administrative Agent prompt notice of any loss
exceeding $250,000 covered by such insurance. So long as no Event of Default has
occurred and is continuing, Borrower shall have the exclusive right to adjust
any losses payable under any such insurance policies which are less than
$250,000. Following the occurrence and during the continuation of an Event of
Default, or in the case of any losses payable under such insurance exceeding
$250,000, Administrative Agent shall have the exclusive right to adjust any
losses payable under any such insurance policies, without any liability to
Borrower whatsoever in respect of such adjustments. Any monies received as
payment for any loss under any insurance policy mentioned above (other than
liability insurance policies) or as payment of any award or compensation for
condemnation or taking by eminent domain, shall be paid over to Administrative
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations in accordance with Section 2.4(c) or to be
disbursed to Borrower under staged payment terms reasonably satisfactory to the
Required Lenders for application to the cost of repairs, replacements, or
restorations; provided, however, that, with respect to any such monies in an
aggregate amount during any 12 consecutive month period not in excess of
$250,000, so long as (A) no Default or Event of Default shall have occurred and
is continuing, (B) Borrower’s Excess Availability is greater than $2,500,000,
(C) Borrower shall have given Administrative Agent prior written notice of
Borrower’s or its Subsidiaries’ intention to apply such monies to the costs of
repairs, replacement, or restoration of the property which is the subject of the
loss, destruction, or taking by condemnation, (D) the

27



--------------------------------------------------------------------------------



 



monies are held in a cash collateral account in which Administrative Agent has a
perfected first-priority security interest, and (E) Borrower or its Subsidiary
completes such repairs, replacements, or restoration within 180 days after the
initial receipt of such monies, Borrower shall have the option to apply such
monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation unless
and to the extent that such applicable period shall have expired without such
repairs, replacements, or restoration being made, in which case, any amounts
remaining in the cash collateral account shall be paid to Administrative Agent
and applied as set forth above.

     5.9 Location of Inventory and Equipment and Chief Executive Offices. Keep
Borrower’s and its Subsidiaries’ Inventory and Equipment (other than vehicles
and Equipment out for repair) only at the locations identified on Schedule 4.5
and their chief executive offices only at the locations identified on Schedule
4.7(b); provided, however, that Borrower may amend Schedule 4.5 or Schedule 4.7
so long as (x) such amendment occurs by written notice to Agents not less than
30 days prior to the date on which such Inventory or Equipment is moved to such
new location or such chief executive office is relocated, (y) such new location
is within the continental United States, and (z) if the value of Inventory held
at such new location is expected to or shall, at any time, exceed $100,000, at
the time Borrower provides such written notification, Borrower delivers to
Administrative Agent a Collateral Access Agreement with respect thereto.

     5.10 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

     5.11 Leases. Pay when due all rents and other amounts payable under any
material leases to which Borrower or any of its Subsidiaries is a party or by
which Borrower’s or any such Subsidiaries’ properties and assets are bound,
unless such payments are the subject of a Permitted Protest.

     5.12 Existence. At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries’ valid existence and good standing and any
rights and franchises material to their businesses.

     5.13 Environmental.

          (a) Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with Environmental Laws and provide to Agents
documentation of such compliance which Agents reasonably request, (c) promptly
notify Agents of any release of a Hazardous Material in any reportable quantity
from or onto property owned or operated by Borrower or any of its Subsidiaries
and take any Remedial Actions required to abate said release or otherwise to
come into compliance with applicable Environmental Law, and (d) promptly, but in
any event within 5 Business Days of its receipt thereof, provide Agents with
written notice of any of the following: (i) notice that an Environmental Lien
has been filed against any of the real or personal property of Borrower or its
Subsidiaries, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Change, and (iii)
notice of a violation, citation, or other administrative order which reasonably
could be expected to result in a Material Adverse Change.

     5.14 Disclosure Updates. Promptly and in no event later than five (5)
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any

28



--------------------------------------------------------------------------------



 



material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto.

     5.15 Control Agreements. Take all reasonable steps in order for
Administrative Agent to obtain control in accordance with Sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the Code with respect to (subject to the proviso
contained in Section 6.12) all of its Securities Accounts, Deposit Accounts,
electronic chattel paper, investment property, and letter of credit rights.

     5.16 Formation of Subsidiaries. If Borrower intends to form any direct or
indirect Subsidiary or acquire any direct or indirect Subsidiary after the
Closing Date, Borrower shall provide Administrative Agent with at least 10 days
prior written notice to Administrative Agent before forming or acquiring such
Subsidiary. At the time Borrower forms or acquires any direct or indirect
Subsidiary after the Closing Date, Borrower shall cause such new Subsidiary to
provide to Administrative Agent a guaranty and a guarantor security agreement,
together with such other security documents (including Mortgages with respect to
any Real Property of such new Subsidiary), as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Administrative Agent
(including being sufficient to grant Administrative Agent a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Administrative Agent a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance satisfactory to Administrative Agent, and (c) provide to
Administrative Agent all other documentation, including one or more opinions of
counsel satisfactory to Administrative Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.16 shall
be a Loan Document. Notwithstanding the foregoing provision, Lenders shall not
be obligated to consent to any such formation or acquisition of a subsidiary
unless such formation or acquisition is not prohibited hereunder.

     5.17 Material Contracts. Contemporaneously with the delivery of a
Compliance Certificate each quarter, (a) provide copies of each Material
Contract entered into since the delivery of the previous Compliance Certificate
to Administrative Agent and (b) provide Administrative Agent with an amendment
to Schedule M-1 to reflect such Material Contract(s).

     5.18 Government Contracts. Borrower shall use its best efforts to cause
each Government Contract that it enters into after the Closing Date to
incorporate therein 52.232-23 — Alternate I of the Federal Acquisition
Regulations. On the first day of each month, Borrower shall assign to
Administrative Agent, for the benefit of the Lender Group, in compliance with
the Federal Assignment of Claims Act or any other applicable statute, rule or
regulation, all Accounts in respect of each Government Contract that Borrower
entered into during the prior month.

     5.19 Clean-Up of Certain Intellectual Property Rights. On or prior to the
date that is 30 days after the Closing Date, Borrower shall prepare and deliver,
or cause to be delivered, to the U.S. Patent and Trademark Office in good faith
in accordance with the procedures and regulations of the applicable entity, all
documents, instruments or other information necessary to cause the records of
such entity to accurately and properly reflect that the Borrower is the
registrant, applicant or assignee, as applicable, of record of the Borrower’s
Patents and Trademarks, to the extent that such records do not already
accurately and properly so reflect, free and clear of all liens, claims and
encumbrances, other than any security interest granted pursuant to the Loan
Documents. Following such delivery, Borrower shall promptly provide to Agents
reasonable documentation of such delivery, including verification of receipt by
the applicable entity.

29



--------------------------------------------------------------------------------



 



6. NEGATIVE COVENANTS.

          Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will not and will
not permit any of its Subsidiaries to do any of the following:

     6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

          (a) Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

          (b) Indebtedness set forth on Schedule 4.19,

          (c) Permitted Purchase Money Indebtedness,

          (d) refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 6.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in each Agent’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower’s creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended, (iii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are materially more burdensome or restrictive
to Borrower, (iv) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness, and (v) the Indebtedness that is refinanced, renewed, or extended
is not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, or extended,

          (e) endorsement of instruments or other payment items for deposit, and

          (f) Indebtedness constituting Permitted Investments.

     6.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 6.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

     6.3 Restrictions on Fundamental Changes. Except in respect of (x)
TransTechnology Australasia Pty, Ltd., an Australian corporation, (y)
TransTechnology International Corporation, a U.S. Virgin Islands international
business company or (z) SSP International Sales, Inc, a California corporation:

          (a) Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, or purchase all or substantially all
of the assets or Stock of any other Person, in any case, in one transaction or a
series of transactions, or enter into any agreement in respect of or to
undertake any of the foregoing,

          (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), or

30



--------------------------------------------------------------------------------



 



          (c) Suspend or go out of a substantial portion of its or their
business.

     6.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of the assets of
Borrower or any of its Subsidiaries.

     6.5 Change Name. Change Borrower’s or any of its Subsidiaries’ name, FEIN,
organizational identification number, state of organization, or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
its name upon at least 30 days prior written notice by Borrower to Agent of such
change and so long as, (a) at the time of such written notification, Borrower or
such Subsidiary provides any financing statements necessary to perfect and
continue perfected the Agent’s Liens and (b) immediately after such name change
Borrower provides Administrative Agent with evidence of such name change
(including copies of any related public filings).

     6.6 Nature of Business. Make any change in the principal nature of its or
their business.

     6.7 Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 6.1(d),

          (a) optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Borrower or any of its Subsidiaries, other than (x) the
Obligations in accordance with this Agreement and (y) Indebtedness evidenced by
the Spanier Note, but and only in accordance with Section 6.7(e),

          (b) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions related to such
Indebtedness,

          (c) directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 6.1(b) or (c),

          (d) directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of, or waive any of its rights under any Material
Contract in any manner materially adverse to Borrower or the Lender Group, or

          (e) optionally prepay, redeem, defease, purchase, or otherwise acquire
Indebtedness evidenced by the Spanier Note, other than, so long as no Event of
Default has occurred and is continuing or would result therefrom, principal and
interest payments in accordance with its terms.

     6.8 [Intentionally Omitted].

     6.9 Consignments. Consign any of its or their Inventory or sell any of its
or their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

     6.10 Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding.

     6.11 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide
Administrative Agent information regarding Borrower’s and its Subsidiaries’
financial condition to the extent permitted by applicable law or regulation.

31



--------------------------------------------------------------------------------



 



     6.12 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment, or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Borrower and its Subsidiaries shall not have Permitted Investments (other than
in the Cash Management Accounts) in Deposit Accounts or Securities Accounts in
an aggregate amount in excess of $25,000 at any one time unless Borrower or its
Subsidiary, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements governing such Permitted Investments in
order to perfect (and further establish) the Agent’s Liens in such Permitted
Investments. Subject to the foregoing proviso, Borrower shall not and shall not
permit its Subsidiaries to establish or maintain any Deposit Account or
Securities Account unless Administrative Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.

     6.13 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (a) are in the ordinary course of Borrower’s business, (b) are
upon fair and reasonable terms, (c) if they involve one or more payments by
Borrower or any of its Subsidiaries in excess of $60,000, are fully disclosed to
Agents, and (d) are no less favorable to Borrower or its Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate.

     6.14 Use of Proceeds. Use the proceeds of the Advances and the Term Loans
for any purpose other than (a) on the Closing Date, (i) to repay in full the
outstanding principal, accrued interest, and accrued fees and expenses owing to
Existing Lenders, and (ii) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.

     6.15 Inventory and Equipment with Bailees. Store the Inventory or Equipment
of Borrower or its Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party unless (a) Borrower has entered into a Collateral
Access Agreement with such bailee, warehouseman or similar party or (b) (i) such
Inventory and Equipment is temporarily at locations identified on Schedule 4.5
for the completion of certain finishing processes on work-in-process materials
and (ii) the value of such Inventory and Equipment does not exceed $500,000 in
the aggregate.

     6.16 Financial Covenants.

          (a) Minimum EBITDA. Fail to maintain or achieve EBITDA, measured on a
month-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

      Applicable Amount

--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

$734,000
  For the one-month period ending November 2004
$1,363,000
  For the two-month period ending December 2004
$2,197,000
  For the three-month period ending January 2005
$3,281,000
  For the four-month period ending February 2005

32



--------------------------------------------------------------------------------



 



      Applicable Amount

--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

$4,669,000
  For the five-month period ending March 2005
$5,611,000
  For the six-month period ending April 2005
$6,552,000
  For the seven-month period ending May 2005
$7,698,000
  For the eight-month period ending June 2005
$8,499,000
  For the nine-month period ending July 2005
$9,301,000
  For the 10-month period ending August 2005
$10,271,000
  For the 11-month period ending September 2005
$11,097,000
  For the 12-month period ending October 2005
$11,189,000
  For the 12-month period ending November 2005
$11,562,000
  For the 12-month period ending December 2005
$11,817,000
  For the 12-month period ending January 2006
$11,822,000
  For the 12-month period ending February 2006
$11,765,000
  For the 12-month period ending March 2006
$11,800,000
  For the 12 month period ending each month thereafter

     (b) Leverage Ratio. Permit the Leverage Ratio, as of the end of each period
set forth below, to exceed the ratio set forth in the following table for the
applicable period:

33



--------------------------------------------------------------------------------



 



      Applicable Ratio

--------------------------------------------------------------------------------

  Applicable Period

--------------------------------------------------------------------------------

6.23:1.00
  For the 12 month period ending November 2004
6.61:1.00
  For the 12 month period ending December 2004
6.28:1.00
  For the 12 month period ending January 2005
6.16:1.00
  For the 12 month period ending February 2005
6.06:1.00
  For the 12 month period ending March 2005
6.48:1.00
  For the 12 month period ending April 2005
6.22:1.00
  For the 12 month period ending May 2005
5.45:1.00
  For the 12 month period ending June 2005
5.84:1.00
  For the 12 month period ending July 2005
5.51:1.00
  For the 12 month period ending August 2005
5.19:1.00
  For the 12 month period ending September 2005
5.60:1.00
  For the 12 month period ending October 2005
5.64:1.00
  For the 12 month period ending November 2005
4.92:1.00
  For the 12 month period ending December 2005
5.30:1.00
  For the 12 month period ending January 2006
5.25:1.00
  For the 12 month period ending February 2006
4.75:1.00
  For the 12 month period ending March 2006
4.70:1.00
  For the 12-month period ending each month thereafter
$                   
  For the 12-month period ending [        ]

34



--------------------------------------------------------------------------------



 



          (c) Capital Expenditures. Make Capital Expenditures in any fiscal year
in excess of the amount set forth in the following table for the applicable
period:

                      Fiscal Year 2007 and each fiscal Fiscal Year 2005

--------------------------------------------------------------------------------

  Fiscal Year 2006

--------------------------------------------------------------------------------

  year thereafter

--------------------------------------------------------------------------------

$3,450,000
  $720,000   $ 725,000  

provided, however, that 50% of the difference between the amount of Capital
Expenditures that may be made in any Fiscal Year and the amount of Capital
Expenditures actually made in such Fiscal Year, may be made in the immediately
succeeding Fiscal Year.

          (d) Senior Facility Limiter Amount. Permit the sum of the Revolver
Usage plus the aggregate outstanding principal amount of Term Loan A to exceed
the Senior Facility Limiter Amount.

          (e) Facility Limiter Amount. Permit the sum of the Revolver Usage plus
the aggregate outstanding principal amount of the Term Loans to exceed the
Facility Limiter Amount.

     6.17 Inactive Subsidiaries. Permit any Inactive Subsidiary to incur any
Indebtedness or other material liabilities, conduct any material operations or
business, or own or acquire any material assets or properties.

7. EVENTS OF DEFAULT.

          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

     7.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the (i) Obligations, with the exception of any
Obligation consisting of an Overadvance, but including any portion of the
Obligations that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding; (ii) Obligations consisting of an Overadvance, such
failure continues for one (1) Business Day.

     7.2 If Borrower or any of its Subsidiaries

          (a) fails to perform or observe any covenant or other agreement
contained in any of Sections 2.4(c), 2.7, 5.2, 5.3, 5.5, 5.7, 5.8, 5.10, 5.12,
5.14, 5.16, 6.1 through 6.14, 6.16 and 6.17 of this Agreement or Sections 6, 8
and 10 of the Security Agreement;

          (b) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.6, 5.9, 5.11, 5.15, 5.17 and 6.15 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Borrower or any of its Subsidiaries, (ii) written notice thereof is given to
Borrower by Administrative Agent; or

          (c) fail to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents; in each
case, other than any such covenant or agreement

35



--------------------------------------------------------------------------------



 



that is the subject of another provision of this Section 7 (in which event such
other provision of this Section 7 shall govern), and such failure continues for
a period of 20 days after the earlier of (i) the date on which such failure
shall first become known to any officer of Borrower or any of its Subsidiaries,
(ii) written notice thereof is given to Borrower by Administrative Agent;

     7.3 If any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any third Person and the same is
not discharged before the earlier of 30 days after the date it first arises or
five (5) days prior to the date on which such property or asset is subject to
forfeiture by Borrower or the applicable Subsidiary;

     7.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

     7.5 If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries, and any of the following events occur: (a) Borrower or applicable
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been issued or entered therein;

     7.6 If Borrower or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

     7.7 If one or more judgments involving an aggregate amount of $100,000, or
more (except to the extent fully covered by insurance pursuant to which the
insurer has accepted liability therefor in writing) shall be entered or filed
against Borrower or any of its Subsidiaries or with respect to any of its or
their respective assets, and the same is not released, discharged, bonded
against, or stayed pending appeal before the earlier of 30 days after the date
it first arises or 5 days prior to the date on which such asset is subject to
being forfeited by Borrower or the applicable Subsidiary;

     7.8 If there is a default in one or more agreements to which Borrower or
any of its Subsidiaries is a party with one or more third Persons relative to
Borrower’s or any Subsidiaries’ Indebtedness involving an aggregate amount of
$250,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person(s),
irrespective of whether exercised, to accelerate the maturity of Borrower’s or
the applicable Subsidiary’s obligations thereunder;

     7.9 If any warranty, representation, statement, or Record made herein or in
any other Loan Document or delivered to Administrative Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect as of the date of issuance or making or deemed making
thereof;

     7.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

     7.11 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or any of its Subsidiaries, or a proceeding shall be
commenced by Borrower or any of its Subsidiaries, or by any Governmental
Authority having jurisdiction over Borrower or any of its Subsidiaries, seeking
to establish the invalidity or unenforceability thereof, or Borrower or any of
its Subsidiaries shall deny that Borrower or its Subsidiaries has any liability
or obligation purported to be created under any Loan Document; or

36



--------------------------------------------------------------------------------



 



     7.12 A Change of Control shall occur.

8. THE LENDER GROUP’S RIGHTS AND REMEDIES.

     8.1 Rights and Remedies. Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct
Administrative Agent to do any one or more of the following on behalf of the
Lender Group (and Administrative Agent, acting upon the instructions of the
Required Lenders, shall do the same on behalf of the Lender Group), all of which
are authorized by Borrower:

          (a) Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

          (b) Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender Group;

          (c) Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations; and

          (d) The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

     8.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

9. TAXES AND EXPENSES.

          If Borrower or any of its Subsidiaries fails to pay any monies
(whether taxes, assessments, insurance premiums, or, in the case of leased
properties or assets, rents or other amounts payable under such leases) due to
third Persons, or fails to make any deposits or furnish any required proof of
payment or deposit, all as required under the terms of this Agreement, then,
Administrative Agent, in its sole discretion and without prior notice to
Borrower, may do any or all of the following: (a) make payment of the same or
any part thereof, (b) set up such reserves against the Borrowing Base or the
Maximum Revolver Amount as Administrative Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 5.8 hereof, obtain and maintain insurance
policies of the type described in Section 5.8 and take any action with respect
to such policies as Administrative Agent deems prudent. Any such amounts paid by
Administrative Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement. Administrative Agent need

37



--------------------------------------------------------------------------------



 



not inquire as to, or contest the validity of, any such expense, tax, or Lien
and the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

     10. WAIVERS; INDEMNIFICATION.

     10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

     10.2 The Lender Group’s Liability for Borrower Collateral. Borrower hereby
agrees that: so long as Administrative Agent complies with its obligations, if
any, under the Code, (a) the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Borrower Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Borrower
Collateral shall be borne by Borrower.

     10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, costs, fines, penalties and damages, and all
reasonable fees and disbursements of attorneys, experts and consultants and
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Borrower or any of its Subsidiaries (all the foregoing,
collectively, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

          Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Administrative Agent to the other relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return

38



--------------------------------------------------------------------------------



 



receipt requested), overnight courier, electronic mail (at such email addresses
as Borrower or Administrative Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrower or to Administrative
Agent, as the case may be, at its address set forth below:

     
If to Borrower:
  TRANSTECHNOLOGY CORPORATION

  700 Liberty Avenue

  Union, New Jersey 07038

  Attn: Joseph F. Spanier

  Fax No.: 908-686-6921
 
   
with copies to:
  HAHN LOESER & PARKS, LLP

  3300 BP Tower, 200 Public Square

  Cleveland, Ohio 44114-2301

  Attn: Steven H. Sneiderman, Esq.

  Fax No.: 216-241-2824
 
   
If to Agent:
  WELLS FARGO FOOTHILL, INC.

  One Boston Place, 18th Floor

  Boston, Massachusetts 02108

  Attn: Business Finance Manager

  Fax No.: 617-523-1697
 
   
with copies to:
  MORRISON & FOERSTER LLP

  1290 Avenue of the Americas

  New York, New York 10104-0050

  Attn: Mark B. Joachim, Esq.

  Fax No.: (212) 468-7900
 
   
If to Term Loan B and Term Loan C Agent:
  ABLECO FINANCE LLC

  299 Park Avenue, 23rd Floor

  New York, New York 10171

  Attn: Eric Miller

  Fax No. 212-891-1541
 
   
with copies to:
  SCHULTE ROTH & ZABEL LLP

  919 Third Avenue

  New York, New York 10022

  Attn: Frederic L. Ragucci, Esq.

  Fax No.: 212-593-5955

          Administrative Agent and Borrower may change the address at which they
are to receive notices hereunder, by notice in writing in the foregoing manner
given to the other party. All notices or demands sent in accordance with this
Section 11, other than notices by Administrative Agent in connection with
enforcement rights against the Borrower Collateral under the provisions of the
Code, shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail. Borrower acknowledges and
agrees that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.

39



--------------------------------------------------------------------------------



 



12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

          (c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     13.1 Assignments and Participations.

          (a) Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
any Related Fund or (y) a group of new Lenders, each of whom is an Affiliate of
each other or a fund or account managed by any such new Lender or an Affiliate
of such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, subject to the last
sentence of Section 13.1(b) hereof, that Borrower and Administrative Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Agent an Assignment and Acceptance, and (iii) the assigning
Lender or Assignee has paid to Administrative Agent for

40



--------------------------------------------------------------------------------



 



Administrative Agent’s separate account a processing fee in the amount of
$3,500. Anything contained herein to the contrary notwithstanding, the payment
of any fees shall not be required and the Assignee need not be an Eligible
Transferee if (x) such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender or (y) the
assignee is a Lender or an Affiliate of a Lender or a Related Fund.

          (b) Except as otherwise provided in the last sentence of
Section 13.1(b) hereof, from and after the date that Administrative Agent
notifies the assigning Lender (with a copy to Borrower) that it has received an
executed Assignment and Acceptance and payment of the above-referenced
processing fee (if required), (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between Borrower and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from such assigning Lender’s obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Article 16
and Section 16.7 of this Agreement. Notwithstanding anything to the contrary
contained in this Section 13.1, a Lender may assign any or all of its rights
hereunder to an Affiliate of such Lender or a Related Fund by the execution of
an Assignment and Acceptance by such assigning Lender and its Affiliate or
Related Fund but without written notice of such assignment to Borrower or
Administrative Agent or delivery of such executed Assignment and Acceptance to
Administrative Agent or Borrower, and without the payment of the
above-referenced processing fee; provided, however, that (x) Borrower and
Administrative Agent may continue to deal solely and directly with the assigning
Lender until such Assignment and Acceptance has been delivered to Administrative
Agent, and (y) the failure of such assigning Lender to deliver such notice or to
deliver the Assignment and Acceptance to Administrative Agent or any other
Person shall not affect the legality, validity, or binding effect of such
assignment, which shall be effective on the date specified therein.

          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Administrative Agent, such assigning Lender or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement, (5) such Assignee appoints and authorizes Administrative
Agent to take such actions and to exercise such powers under this Agreement as
are delegated to Administrative Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (6) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

          (d) Immediately upon Administrative Agent’s receipt of any required
processing fee payment, if required, and the fully executed Assignment and
Acceptance (or the assigning Lender’s receipt of

41



--------------------------------------------------------------------------------



 



a fully executed Assignment and Acceptance, in the case of an assignment from a
Lender to one or more of its Affiliates or Related Funds, as to which the
assigning Lender has not delivered an Assignment and Acceptance to
Administrative Agent or Borrower and in which case the payment of a processing
fee is not required), this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, the Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agents, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no
Originating Lender shall transfer or grant any participating interest under
which the Participant has the right to approve any amendment to, or any consent
or waiver with respect to, this Agreement or any other Loan Document, except to
the extent such amendment to, or consent or waiver with respect to this
Agreement or of any other Loan Document would (A) extend the final maturity date
of the Obligations hereunder in which such Participant is participating,
(B) reduce the interest rate applicable to the Obligations hereunder in which
such Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender, or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Borrower hereunder shall
be determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement. The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, the Agents, Borrower, the Collections of Borrower or its Subsidiaries,
the Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

          (f) In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 16.7, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any (i) Federal
Reserve Bank in accordance with Regulation A of the Federal Reserve Bank or
United States Treasury Regulation 31 CFR § 203.24, and (ii) any Person providing
financing or other credit support to a Lender or any of its Affiliates or
Related Funds in accordance with Section 2.16, and such Federal Reserve Bank or
other Person may enforce such pledge or security interest in any manner
permitted under applicable law.

          (h) The Administrative Agent, on behalf of and acting solely for this
purpose as agent for the Borrower, shall maintain, or cause to be maintained, a
register (the “Register”) on which it enters the

42



--------------------------------------------------------------------------------



 



name of a Lender as the registered owner of each Term Loan B or Term Loan C held
by such Lender and the principal amount of the loans (and stated interest
thereon). Other than in connection with an assignment by a Lender of all or any
portion of its Term Loan B or Term Loan C to an Affiliate of such Lender or a
Related Fund of such Lender (such Lender making an assignment to an Affiliate or
a Related Fund, an “Assigning Lender”) (i) a Registered Loan (and the Registered
Note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register (and each
Registered Note shall expressly so provide) and (ii) any assignment or sale of
all or part of such Registered Loan (and the Registered Note, if any, evidencing
the same) may be effected only by registration of such assignment or sale on the
Register, together with the surrender of the Registered Note, if any, evidencing
the same duly endorsed by (or accompanied by a written instrument of assignment
or sale duly executed by) the holder of such Registered Note, whereupon, at the
request of the designated assignee(s) or transferee(s), one or more new
Registered Notes in the same aggregate principal amount shall be issued to the
designated assignee(s) or transferee(s). Prior to the registration of assignment
or sale of any Registered Loan (and the Registered Note, if any evidencing the
same), Borrower shall treat the Person in whose name such Loan (and the
Registered Note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Term Loan B or Term Loan C to an Affiliate
of such Lender or a Related Fund of such Lender, and which assignment is not
delivered to the Administrative Agent in accordance with the last sentence of
Section 13.1(b) hereof, the assigning Lender, on behalf of Borrower, shall
maintain a register comparable to the Register.

               (i) In the event that a Lender sells participations in any loan
hereunder, such Lender, on behalf of Borrower, shall maintain a register on
which it enters the name of all participants in the loan held by it and the
principal amount (and stated interest thereon) of the portion of the loan which
is the subject of the participation (the “Participant Register”). A loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each Registered Note shall expressly so provide). Any
participation of such loan (and the Registered Note, if any, evidencing the
same) may be effected only by the registration of such participation on the
Participant Register.

     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

14. AMENDMENTS; WAIVERS.

     14.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Administrative Agent at the written request of the Required Lenders) and
Borrower and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Borrower, do any of the
following:

          (a) increase or extend any Commitment of any Lender,

          (b) postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

43



--------------------------------------------------------------------------------



 



          (c) reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

          (d) change the Pro Rata Share that is required to take any action
hereunder,

          (e) amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

          (f) other than as permitted by Section 15.12, release Agent’s Lien in
and to any of the Collateral,

          (g) change the definition of “Required Lenders”, “Required
Revolver/Term Loan A Lenders” or “Pro Rata Share”,

          (h) contractually subordinate any of the Agent’s Liens,

          (i) release Borrower from any obligation for the payment of money,

          (j) change the definition of Borrowing Base or the definitions of
Availability, Eligible Accounts, Eligible Inventory, Maximum Revolver Amount,
Term Loan A Amount, Term Loan B Amount, Term Loan C Amount or change Section
2.1(b), or

          (k) amend any of the provisions of Section 15.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent, Issuing Lender, or Swing
Lender, as applicable, affect the rights or duties of Administrative Agent,
Issuing Lender, or Swing Lender, as applicable, under this Agreement or any
other Loan Document. The foregoing notwithstanding, any amendment, modification,
waiver, consent, termination, or release of, or with respect to, any provision
of this Agreement or any other Loan Document that relates only to the
relationship of the Lender Group among themselves, and that does not affect the
rights or obligations of Borrower, shall not require consent by or the agreement
of Borrower.

Lenders have executed the Lender Side Letter Agreement pursuant to which they
have agreed, among other things, to certain voting arrangements relative to
matters requiring the approval of the Lenders. The rights and duties of the
Lenders, with respect to such matters, are subject to the Lender Side Letter
Agreement.

     14.2 Replacement of Holdout Lender.

          (a) If any action to be taken by the Lender Group or Administrative
Agent hereunder requires the unanimous consent, authorization, or agreement of
all Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement, then Administrative Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

          (b) Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the

44



--------------------------------------------------------------------------------



 



terms of Section 13.1. Until such time as the Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender’s Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the Risk Participation Liability of
such Letter of Credit.

     14.3 No Waivers; Cumulative Remedies. No failure by any Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by any Agent or any Lender in exercising the same, will
operate as a waiver thereof. No waiver by any Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by any Agent or any Lender on any occasion shall affect or
diminish each Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Each Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

15. AGENT; THE LENDER GROUP.

     15.1 Appointment and Authorization of Administrative Agent. Each Lender
hereby designates and appoints WFF as its representative under this Agreement
and the other Loan Documents and, subject to Section 14.1, each Lender hereby
irrevocably authorizes Administrative Agent to execute and deliver each of the
other Loan Documents on its behalf and to take such other action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to
Administrative Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Administrative
Agent agrees to act as such on the express conditions contained in this Section
15. The provisions of this Section 15 (other than the proviso to Section
15.11(a)) are solely for the benefit of Administrative Agent, and the Lenders,
and Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Administrative Agent; it being expressly
understood and agreed that the use of the word “Administrative Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Administrative Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that
Administrative Agent expressly is entitled to take or assert under or pursuant
to this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Administrative Agent, Lenders agree that Administrative
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the Collections of Borrower and its Subsidiaries,
and related matters, (b) execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Administrative Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Borrower and its Subsidiaries, (f)
perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower, the Obligations, the Collateral, the
Collections of Borrower and its Subsidiaries, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group

45



--------------------------------------------------------------------------------



 



Expenses as Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

     15.2 Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Administrative Agent shall not
be responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

     15.3 Liability of Administrative Agent. None of the Agent Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by Borrower or any of its
Subsidiaries or and Affiliate of Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or the books or records or properties of any of Borrower’s Subsidiaries
or Affiliates.

     15.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower or counsel to any Lender), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless Administrative Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate. If Administrative Agent so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the requisite Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

     15.5 Notice of Default or Event of Default. Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Administrative Agent for the
account of the Lenders and, except with respect to Defaults and Events of
Default of which Administrative Agent has actual knowledge, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Administrative
Agent promptly will notify the Lenders of its receipt of any such notice or of
any Default of Event of Default of which Administrative Agent has actual
knowledge. If any Lender obtains actual knowledge of any Default or Event of
Default, such Lender promptly shall notify the other Lenders and Administrative
Agent of such Default or Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Administrative Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 8; provided, however, that if an event occurs or a
circumstance exists that materially and imminently threatens the ability of
Administrative Agent and the Lenders to realize upon any

46



--------------------------------------------------------------------------------



 



material part of the Collateral, such as, without limitation, fraudulent
removal, concealment or abscondment thereof, destruction (other than to the
extent covered by insurance) or material waste thereof, or failure of Borrower
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage with respect thereto, Administrative Agent may take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable; provided, that Administrative Agent shall
first use commercially reasonable efforts to contact Term Loan B and C Agent
regarding the taking of such action.

     15.6 Credit Decision. Each Lender acknowledges that none of the Agent
Related Persons has made any representation or warranty to it, and that no act
by any Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to each Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by
Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower and any other Person party to a Loan
Document that may come into the possession of any of the Agent Related Persons.

     15.7 Costs and Expenses; Indemnification. Administrative Agent may incur
and pay Lender Group Expenses to the extent Administrative Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, reasonable attorneys fees and expenses, reasonable fees and
expenses of financial accountants, advisors, consultants, and appraisers, costs
of collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrower is obligated to reimburse any Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Administrative Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Administrative Agent to
reimburse Administrative Agent for such out-of-pocket costs and expenses prior
to the distribution of any amounts to Lenders. In the event Administrative Agent
is not reimbursed for such costs and expenses from the Collections of Borrower
and its Subsidiaries received by Administrative Agent, each Lender hereby agrees
that it is and shall be obligated to pay to or reimburse Administrative Agent
for the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for such Lender’s Pro Rata Share of any costs or out of pocket
expenses (including reasonable attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is

47



--------------------------------------------------------------------------------



 



not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Administrative Agent.

     15.8 Administrative Agent in Individual Capacity. WFF and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in, and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Administrative Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Borrower or its Affiliates and any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Administrative Agent will use its reasonable best
efforts to obtain), Administrative Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFF
in its individual capacity.

     15.9 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 45 days notice to the Lenders. If Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
Administrative Agent for the Lenders. If no successor Administrative Agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with the Term Loan B
and Term Loan C Agent and the Lenders, a successor Administrative Agent. If
Administrative Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Administrative Agent with a successor
Administrative Agent from among the Term Loan B and Term Loan C Agent and the
Lenders. In any such event, upon the acceptance of its appointment as successor
Administrative Agent hereunder, such successor Administrative Agent shall
succeed to all the rights, powers, and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
Administrative Agent and the retiring Administrative Agent’s appointment,
powers, and duties as Administrative Agent shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 15 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is 45 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of Administrative Agent hereunder until
such time, if any, as the Lenders appoint a successor Administrative Agent as
provided for above.

     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them. With respect to the Swing Loans and Protective
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of Administrative Agent.

     15.11 Withholding Taxes.

48



--------------------------------------------------------------------------------



 



          (a) All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 15.11(a). “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 15.11(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrower shall not be
required to increase any such amounts (i) if the increase in such amount payable
results from Administrative Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction) or
(ii) so long as no Event of Default has occurred and is continuing, to the
extent and at the rate that such tax was in effect at the time such Lender
became a party to this Agreement, except to the extent that such Lender’s
assignor (if any) was entitled, at the time of the assignment, to receive
additional amounts from Borrower with respect to Taxes pursuant to this
Section 15.11(a). Borrower will furnish to Administrative Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.

          (b) If a Lender claims an exemption from United States withholding
tax, such Lender shall represent and deliver to Administrative Agent (or, in the
case of a Lender party to an Assignment and Acceptance that is not delivered to
the Administrative Agent in accordance with the last sentence of Section 13.1(b)
hereof, the Assigning Lender) the following:

               (i) if such Lender claims an exemption from United States
withholding tax pursuant to its portfolio interest exception, (A) such Lender
hereby represents that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN.

               (ii) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Administrative Agent, Borrower or
the Assigning Lender, as applicable;

               (iii) if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two properly
completed and executed copies of IRS Form W-8ECI before receiving its first
payment under this Agreement and at any other time reasonably requested by
Administrative Agent, Borrower or the Assigning Lender, as applicable; or

               (iv) such other form or forms, including IRS Form W-9, as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Administrative Agent, Borrower or the Assigning
Lender, as applicable.

Notwithstanding the foregoing, such Lender may instead provide a Form W-8IMY,
where applicable, with appropriate forms attached thereto. Each Lender agrees
promptly to notify Administrative Agent or the

49



--------------------------------------------------------------------------------



 



Assigning Lender, as applicable, of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

          (c) If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender shall deliver to
Administrative Agent (or, in the case of a Lender party to an Assignment and
Acceptance that is not delivered to the Administrative Agent in accordance with
the last sentence of Section 13.1(b) hereof, the Assigning Lender) any such form
or forms, as may be required under the laws of such jurisdiction as a condition
to exemption from, or reduction of, foreign withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Administrative Agent, Borrower or the Assigning
Lender, as applicable.

Each Lender agrees promptly to notify Administrative Agent or the Assigning
Lender, as applicable, of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

          (d) If any Lender is entitled to a reduction in the applicable
withholding tax, Administrative Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation described in
subsection (b) or (c) of this Section 15.11 are not delivered in accordance with
such subsections, then Administrative Agent may withhold from any interest
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

          (e) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender due
to a failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the proper Person of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Lender shall indemnify and hold Administrative Agent harmless for all
amounts paid, directly or indirectly, by Administrative Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Administrative Agent under this
Section 15.11, together with all costs and expenses (including attorneys fees
and expenses). The obligation of the Lenders under this subsection shall survive
the payment of all Obligations and the resignation or replacement of
Administrative Agent.

     15.12 Collateral Matters.

          (a) The Lenders hereby irrevocably authorize Administrative Agent, at
its option and in its sole discretion, to release any Lien on any Collateral (i)
upon the termination of the Commitments and payment and satisfaction in full by
Borrower of all Obligations, (ii) constituting property being sold or disposed
of if a release is required or desirable in connection therewith and if Borrower
certifies to Administrative Agent that the sale or disposition is permitted
under Section 6.4 of this Agreement or the other Loan Documents (and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which Borrower or its
Subsidiaries owned no interest at the time the Agent’s Lien was granted nor at
any time thereafter, or (iv) constituting property leased to Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Administrative Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or any substantial
portion of the Collateral, all of the Lenders, or (z) otherwise, the Required
Lenders. Upon request by Administrative Agent or Borrower at any time, the
Lenders will confirm in writing Administrative Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.12; provided, however, that (1) Administrative Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Administrative Agent’s opinion, would expose Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens

50



--------------------------------------------------------------------------------



 



(other than those expressly being released) upon (or obligations of Borrower in
respect of) all interests retained by Borrower, including, the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

          (b) Administrative Agent shall have no obligation whatsoever to any of
the Lenders to assure that the Collateral exists or is owned by Borrower or is
cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion given Administrative Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that
Administrative Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise provided herein.

     15.13 Restrictions on Actions by Lenders; Sharing of Payments.

          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Administrative Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Administrative Agent,
set off against the Obligations, any amounts owing by such Lender to Borrower or
any deposit accounts of Borrower now or hereafter maintained with such Lender.
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so in writing by Administrative Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral.

          (b) Except as expressly provided for herein, if, at any time or times
any Lender shall receive (i) by payment, foreclosure, setoff, or otherwise, any
proceeds of Collateral or any payments with respect to the Obligations, except
for any such proceeds or payments received by such Lender from Administrative
Agent pursuant to the terms of this Agreement, or (ii) payments from
Administrative Agent in excess of such Lender’s ratable portion of all such
distributions by Administrative Agent, such Lender promptly shall (1) turn the
same over to Administrative Agent, in kind, and with such endorsements as may be
required to negotiate the same to Administrative Agent, or in immediately
available funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that to the extent
that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

     15.14 Agency for Perfection. The Term Loan B and Term Loan C Agent, and
each Lender hereby appoints Administrative Agent as its agent (and
Administrative Agent hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver possession or control of
such Collateral to Administrative Agent or in accordance with Administrative
Agent’s instructions.

     15.15 Payments by Administrative Agent to the Lenders. All payments to be
made by Administrative Agent to the Lenders shall be made by bank wire transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to

51



--------------------------------------------------------------------------------



 



Administrative Agent. Concurrently with each such payment, Administrative Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

     15.16 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
that any action taken by Administrative Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Administrative Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

     15.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

          (a) is deemed to have requested that Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, “Reports”) prepared by or
at the request of Administrative Agent, and Administrative Agent shall so
furnish the Term Loan B and Term Loan C Agent and each Lender with such Reports,

          (b) expressly agrees and acknowledges that Administrative Agent does
not (i) make any representation or warranty as to the accuracy of any Report,
and (ii) shall not be liable for any information contained in any Report,

          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Administrative Agent or other party
performing any audit or examination will inspect only specific information
regarding Borrower and will rely significantly upon the books and records of
Borrower and its Subsidiaries, as well as on representations of Borrower’s
personnel,

          (d) agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 16.7, and

          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Administrative Agent,
Tern Loan B and Term Loan C Agent and any such other Lender preparing a Report
harmless from any action the indemnifying Lender may take or fail to take or any
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower; and (ii) to pay and protect, and indemnify, defend and hold
Administrative Agent, Term Loan B and Term Loan C Agent, and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by Administrative Agent, Term Loan B and Term Loan C
Agent, and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Administrative Agent in writing that Administrative Agent provide to such Lender
a copy of any report or document provided by Borrower or any of its Subsidiaries
to Administrative Agent that has not been contemporaneously provided by Borrower
or any of its Subsidiaries to such Lender, and, upon receipt of such request,
Administrative Agent promptly shall provide a copy of same to such Lender,
(y) to the extent that Administrative Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or any of its Subsidiaries, any Lender may, from time to time, reasonably
request Administrative Agent to exercise such right as specified in such
Lender’s notice to Administrative Agent, whereupon Administrative Agent promptly
shall request of Borrower the additional reports or information reasonably
specified by such Lender, and, upon

52



--------------------------------------------------------------------------------



 



receipt thereof from Borrower, Administrative Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Administrative Agent renders
to Borrower a statement regarding the Loan Account, Administrative Agent shall
send a copy of such statement to each Lender.

     15.18 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Administrative Agent in its capacity as such, and not by or in favor
of the Lenders, any and all obligations on the part of Administrative Agent (if
any) to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

     15.19 Bank Product Providers. Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Administrative Agent is acting; it being understood and agreed that the
rights and benefits of such Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s right to share in payments
and collections out of the Collateral as more fully set forth herein. In
connection with any such distribution of payments and collections,
Administrative Agent shall be entitled to assume no amounts are due to any Bank
Product Provider unless such Bank Product Provider has notified Administrative
Agent in writing of the amount of any such liability owed to it prior to such
distribution.

16. GENERAL PROVISIONS.

     16.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, each Agent, and each Lender whose signature is
provided for on the signature pages hereof.

     16.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

     16.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

     16.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

     16.5 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

53



--------------------------------------------------------------------------------



 



Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement. The foregoing shall apply to each other Loan Document
mutatis mutandis.

     16.6 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

     16.7 Confidentiality. Agents and Lenders each individually (and not jointly
or jointly and severally) agree that material, non-public information regarding
Borrower and its Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by Agents and the Lenders in a
confidential manner, and shall not be disclosed by Agents and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (b) to Subsidiaries, Affiliates and Related Funds of any member of
the Lender Group (including the Bank Product Providers), provided that any such
Subsidiary, Affiliate or Related Fund shall have agreed to receive such
information hereunder subject to the terms of this Section 16.7, (c) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (d) as may be agreed to in advance by Borrower or its Subsidiaries
or as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, (e) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agents or the Lenders), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents. The
provisions of this Section 16.7 shall survive for 2 years after the payment in
full of the Obligations.

     16.8 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages to follow.]

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

            TRANSTECHNOLOGY CORPORATION,
a Delaware corporation, as Borrower
      By:         Name:           Title:          

            WELLS FARGO FOOTHILL, INC.,
a California corporation, as Administrative Agent and as a Lender
      By:         Name:           Title:          

            ABLECO FINANCE LLC,
a Delaware limited liability company, as Term Loan B
and Term Loan C Agent and as a Lender
      By:         Name:           Title:        

55



--------------------------------------------------------------------------------



 



         

TABLE OF CONTENTS

                      Page

--------------------------------------------------------------------------------

1.
  DEFINITIONS AND CONSTRUCTION     1  
 
  1.1 Definitions     1  
 
  1.2 Accounting Terms     1  
 
  1.3 Code     1  
 
  1.4 Construction     1  
 
  1.5 Schedules and Exhibits     2  
2.
  LOAN AND TERMS OF PAYMENT     2  
 
  2.1 Revolver Advances     2  
 
  2.2 Term Loans     2  
 
  2.3 Borrowing Procedures and Settlements     3  
 
  2.4 Payments     7  
 
  2.5 Overadvances     12  
 
  2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    13  
 
  2.7 Cash Management     14  
 
  2.8 Crediting Payments     15  
 
  2.9 Designated Account     15  
 
  2.10 Maintenance of Loan Account; Statements of Obligations     16  
 
  2.11 Fees     16  
 
  2.12 Letters of Credit     16  
 
  2.13 Reserved     19  
 
  2.14 Capital Requirements     19  
 
  2.15 Registered Notes     19  
 
  2.16 Securitization     19  
3.
  CONDITIONS; TERM OF AGREEMENT     20  
 
  3.1 Conditions Precedent to the Initial Extension of Credit     20  
 
  3.2 Conditions Precedent to all Extensions of Credit     20  
 
  3.3 Term     20  
 
  3.4 Effect of Termination     21  
 
  3.5 Early Termination by Borrower     21  
 
  3.6 Conditions Subsequent to the Initial Extension of Credit     21  
4.
  REPRESENTATIONS AND WARRANTIES     22  
 
  4.1 No Encumbrances     22  
 
  4.2 Eligible Accounts     22  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page

--------------------------------------------------------------------------------

 
  4.3 Eligible Inventory     22  
 
  4.4 Equipment     22  
 
  4.5 Location of Inventory and Equipment     23  
 
  4.6 Inventory Records     23  
 
 
4.7 Jurisdiction of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims
    23  
 
  4.8 Due Organization and Qualification; Subsidiaries     23  
 
  4.9 Due Authorization; No Conflict     23  
 
  4.10 Litigation     24  
 
  4.11 No Material Adverse Change     24  
 
  4.12 Fraudulent Transfer     24  
 
  4.13 Employee Benefits     24  
 
  4.14 Environmental Condition     25  
 
  4.15 Intellectual Property     25  
 
  4.16 Leases     25  
 
  4.17 Deposit Accounts and Securities Accounts     25  
 
  4.18 Complete Disclosure     25  
 
  4.19 Indebtedness     25  
 
  4.22 Material Contracts     26  
 
  4.23 Inactive Subsidiaries     26  
5.
  AFFIRMATIVE COVENANTS     26  
 
  5.1 Accounting System     26  
 
  5.2 Collateral Reporting     26  
 
  5.3 Financial Statements, Reports, Certificates     26  
 
  5.4 [Intentionally Omitted]     26  
 
  5.5 Inspection     27  
 
  5.6 Maintenance of Properties     27  
 
  5.7 Taxes     27  
 
  5.8 Insurance     27  
 
  5.9 Location of Inventory and Equipment and Chief Executive Offices     28  
 
  5.10 Compliance with Laws     28  
 
  5.11 Leases     28  
 
  5.12 Existence     28  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page

--------------------------------------------------------------------------------

 
  5.13 Environmental     28  
 
  5.14 Disclosure Updates     28  
 
  5.16 Formation of Subsidiaries     29  
 
  5.17 Material Contracts     29  
 
  5.18 Government Contracts     29  
 
  5.19 Clean-Up of Certain Intellectual Property Rights     29  
6.
  NEGATIVE COVENANTS     30  
 
  6.1 Indebtedness     30  
 
  6.2 Liens     30  
 
  6.3 Restrictions on Fundamental Changes     30  
 
  6.4 Disposal of Assets     31  
 
  6.5 Change Name     31  
 
  6.6 Nature of Business     31  
 
  6.7 Prepayments and Amendments     31  
 
  6.8 [Intentionally Omitted]     31  
 
  6.9 Consignments     31  
 
  6.10 Distributions     31  
 
  6.11 Accounting Methods     31  
 
  6.12 Investments     32  
 
  6.13 Transactions with Affiliates     32  
 
  6.14 Use of Proceeds     32  
 
  6.15 Inventory and Equipment with Bailees     32  
 
  6.16 Financial Covenants     32  
 
  6.17 Inactive Subsidiaries     35  
7.
  EVENTS OF DEFAULT     35  
8.
  THE LENDER GROUP’S RIGHTS AND REMEDIES     37  
 
  8.1 Rights and Remedies     37  
 
  8.2 Remedies Cumulative     37  
9.
  TAXES AND EXPENSES     37  
10.
  WAIVERS; INDEMNIFICATION     38  
 
  10.1 Demand; Protest; etc     38  
 
  10.2 The Lender Group’s Liability for Borrower Collateral     38  
 
  10.3 Indemnification     38  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page

--------------------------------------------------------------------------------

11.
  NOTICES     38  
12.
  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     40  
13.
  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS     40  
 
  13.1 Assignments and Participations     40  
 
  13.2 Successors     43  
14.
  AMENDMENTS; WAIVERS     43  
 
  14.1 Amendments and Waivers     43  
 
  14.2 Replacement of Holdout Lender     44  
 
  14.3 No Waivers; Cumulative Remedies     45  
15.
  AGENT; THE LENDER GROUP     45  
 
  15.1 Appointment and Authorization of Administrative Agent     45  
 
  15.2 Delegation of Duties     46  
 
  15.3 Liability of Administrative Agent     46  
 
  15.4 Reliance by Administrative Agent     46  
 
  15.5 Notice of Default or Event of Default     46  
 
  15.6 Credit Decision     47  
 
  15.7 Costs and Expenses; Indemnification     47  
 
  15.8 Administrative Agent in Individual Capacity     48  
 
  15.9 Successor Administrative Agent     48  
 
  15.10 Lender in Individual Capacity     48  
 
  15.11 Withholding Taxes     48  
 
  15.12 Collateral Matters     50  
 
  15.13 Restrictions on Actions by Lenders; Sharing of Payments     51  
 
  15.14 Agency for Perfection     51  
 
  15.15 Payments by Administrative Agent to the Lenders     51  
 
  15.16 Concerning the Collateral and Related Loan Documents     52  
 
  15.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information     52  
 
  15.18 Several Obligations; No Liability     53  
 
  15.19 Bank Product Providers     53  
16.
  GENERAL PROVISIONS     53  
 
  16.1 Effectiveness     53  
 
  16.2 Section Headings     53  

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page

--------------------------------------------------------------------------------

 
  16.3 Interpretation     53  
 
  16.4 Severability of Provisions     53  
 
  16.5 Counterparts; Electronic Execution     53  
 
  16.6 Revival and Reinstatement of Obligations     54  
 
  16.7 Confidentiality     54  
 
  16.8 Integration     54  

-v- 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Base Certificate
Exhibit C-1
  Form of Compliance Certificate
 
   
Schedule A-1
  Agent’s Account
Schedule C-1
  Commitments
Schedule D-1
  Designated Account
Schedule E-1
  Eligible Inventory Locations
Schedule M-1
  Material Contracts
Schedule P-1
  Permitted Liens
Schedule R-1
  Real Property Collateral
Schedule R-2
  Remediation Costs
Schedule 1.1
  Definitions
Schedule 2.7(a)
  Cash Management Banks
Schedule 3.1
  Conditions Precedent
Schedule 4.5
  Locations of Inventory and Equipment
Schedule 4.7(a)
  States of Organization
Schedule 4.7(b)
  Chief Executive Offices
Schedule 4.7(c)
  Organizational Identification Numbers
Schedule 4.7(d)
  Commercial Tort Claims
Schedule 4.8(b)
  Capitalization of Borrower
Schedule 4.8(c)
  Capitalization of Borrower’ Subsidiaries
Schedule 4.10
  Litigation
Schedule 4.14
  Environmental Matters
Schedule 4.15
  Intellectual Property
Schedule 4.17
  Deposit Accounts and Securities Accounts
Schedule 4.19
  Permitted Indebtedness
Schedule 5.2
  Collateral Reporting
Schedule 5.3
  Financial Statements, Reports, Certificates

